 

Exhibit 10.1

 



  

 

 

CONVERTIBLE NOTE PURCHASE AGREEMENT



 

DATED AS OF April 2, 2015

 

by and between

 

 

 

KINGOLD JEWELRY, INC., as Issuer,

 

AND

 

FIDELIDADE – COMPANHIA DE SEGUROS, S.A.,
as Holder

 

______________________________________________

 

6.0% Senior Secured Convertible Note due 2018

 

 

 

 

 

 

TABLE OF CONTENTS





 

Page   ARTICLE 1.DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section
1.01   Definitions 1 Section 1.02   Acts of Holder; Record Dates 9 Section
1.03   Notices, Etc., to Holder and Company 9 Section 1.04   Notice to Holder;
Waiver 9 Section 1.05   Effect of Headings and Table of Contents 10 Section
1.06   Successors and Assigns 10 Section 1.07   Severability Clause 10 Section
1.08   Benefits of Agreement 10 Section 1.09   No Recourse Against Others 10
ARTICLE 2.PURCHASE AND ISSUANCE OF NOTE Section 2.01   Purchase and Sale 10
ARTICLE 3.THE SECURITIES Section 3.01   Title and Terms; Payments 11 Section
3.02   Ranking 11 Section 3.03   Execution, Delivery and Dating 11 Section
3.04   Transfer Restrictions 12 Section 3.05   Mutilated, Destroyed, Lost and
Stolen Note 12 ARTICLE 4.PARTICULAR COVENANTS OF THE COMPANY Section
4.01   Payment of Principal and Interest 13 Section 4.02   Register; Maintenance
of Office or Agency 13 Section 4.03   Reservation of Authorized Shares. 13
Section 4.04   No integration. 14 Section 4.05   Noncircumvention. 14 Section
4.06   Reports under the Exchange Act 14 Section 4.07   Financial Information 15
Section 4.08   Credit Support 15 Section 4.09   Restricted Stock Legend Removal
15 ARTICLE 5.CONDITIONS Section 5.01   Closing Date Conditions 15

 

- i -

 



 

ARTICLE 6. CONVERSION Section 6.01   Right to Convert 17 Section
6.02   Conversion Procedure 17 Section 6.03   Settlement upon Conversion 18
Section 6.04   Adjustment of Conversion Rate. 19 Section 6.05   Effect of
Reclassification, Consolidation, Merger or Sale 26 Section 6.06   Adjustments of
Prices 26 Section 6.07   Taxes on Shares Issued 27 Section 6.08   Reservation of
Shares 27 Section 6.09   Notice and Company Determination Final 27 ARTICLE
7.DIRECTOR NOMINATION RIGHTS Section 7.01   Director Nomination 27 Section
7.02   Continuing Designation of Investor Directors 28 Section
7.03   Resignation; Removal 28 Section 7.04   Vacancies; New Directorships 28
Section 7.05   Fees and Expenses 28 Section 7.06   Reporting Information 28
Section 7.07   Directors and Officers Insurance 29 ARTICLE 8.REPRESENTATIONS AND
WARRANTIES Section 8.01   Representations and Warranties of The Holder 29
Section 8.02   Representations and Warranties of the Company 30 ARTICLE 9.EVENTS
OF DEFAULT; REMEDIES Section 9.01   Events of Default 35 Section
9.02   Acceleration of Maturity:  Waiver of Past Defaults and Rescission 37
Section 9.03   Unconditional Right of Holder to Receive Payment 37 Section
9.04   Restoration of Rights and Remedies 37 Section 9.05   Rights and Remedies
Cumulative 37 Section 9.06   Delay or Omission Not Waiver 38 Section
9.07   Undertaking for Costs 38 ARTICLE 10.AMENDMENTS Section 10.01   Amendments
38 ARTICLE 11.MISCELLANEOUS Section 11.01   Transfer and Assignment 38 Section
11.02   Notices 39

 



- ii -

 

 

Section 11.03   Confidentiality 40 Section 11.04   Legal Holidays 42 Section
11.05   Governing Law 42 Section 11.06   No Recourse against Others 42 Section
11.07   Successors 42 Section 11.08   Multiple Originals 43 Section
11.09   Table of Contents; Headings 43 Section 11.10   Severability Clause 43
Section 11.11   Calculations 43 Section 11.12   Waiver of Jury Trial 43 Section
11.13   Consent to Jurisdiction 43 Section 11.14   Force Majeure 44

 

Schedules       Schedule A Credit Support     Exhibits       Exhibit A Form of
Note     Exhibit B Form of Restricted Stock Legend     Exhibit C Form of Founder
Guarantee     Exhibit D Form of Registration Rights Agreement     Exhibit E Form
of Bank LC

 



- iii -

 

 

CONVERTIBLE NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of April 2,
2015, by and between KINGOLD JEWELRY, INC., a company duly incorporated and
existing under the laws of Delaware, United States of America (the “Company”),
and Fidelidade – Companhia de Seguros, S.A., a company duly incorporated and
existing under the laws of Portugal (the “Holder”), a majority-owned subsidiary
of FOSUN INTERNATIONAL LIMITED, a company duly incorporated and existing under
the laws of Hong Kong Special Administrative Region, People’s Republic of China
(“Fosun”).

 

RECITALS

 

WHEREAS, the Company has duly authorized the issuance and sale to the Holder of
a 6.0% Senior Secured Convertible Note due 2018 (the “Note”) having an aggregate
principal amount of US$15.0 million on the terms and conditions set forth
herein, which Note will be guaranteed by the Founder Guarantor, and the Company
has duly authorized the execution and delivery of this Agreement; and

 

WHEREAS, the Company has agreed to issue the Note to the Holder in exchange for
the payment by the Holder to the Company of the Purchase Price (as defined
below) and subject to the other terms as set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows:

 

ARTICLE 1.
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.01        Definitions

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

 

(i) the terms defined in this Article 1 have the meanings assigned to them in
this Article and include the plural as well as the singular;

 

(ii) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP; and

 

(iii) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision.

 

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
another Person. For the purposes of this definition, a Person will be regarded
as in control of another Person (with correlative meanings for “controlled by”
and “in common control with”), if such Person owns, directly or indirectly, at
least thirty-five percent (35%) of the securities or Capital Stock with the
ability to vote to elect directors (or similar controlling management) of such
other Person, or has other comparable ownership and voting interest with respect
to any entity other than a corporation.

 

“Agreement” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more agreements supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this instrument and any such supplemental agreement or amendment.

 

“Applicable Conversion Rate” means the Conversion Rate in effect at any given
time.

 



- 1 -

 

 

“Bank LC” means a legally valid, irrevocable standby letter of credit issued by
a U.S. or HK branch of a nationally recognized bank in China for the benefit of
the Holder, which secures the Company’s performance of its obligations hereunder
and under the Note, with a term and amount not less than the term and amount of
the Note, in form reasonably satisfactory to the Holder, substantially in the
form of Exhibit E hereto.

 

“Board of Directors” means

 

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

 

(b) with respect to a partnership, the board of directors of the general partner
of the partnership;

 

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

 

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Board Threshold” has the meaning specified in Section 7.01(a).

 

“Business Day” means any day other than a Legal Holiday

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding Indebtedness convertible
into or exchangeable for such equity.

 

“Change of Control” means:

 

(a) the acquisition by any Person or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership of any capital
stock of the Company, if after such acquisition, such Person or group would be
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or

 



- 2 -

 

 

(b) the Company shall, in a single transaction or through a series of related
transactions, directly or indirectly, sell, convey, transfer, lease or otherwise
dispose of all or substantially all of the Company’s assets (determined on a
consolidated basis for Company and its Subsidiaries) to another Person or group
of affiliated Persons.

 

“Close of Business” means 5:00 p.m. New York City time.

 

“Closing Date” means the date on which the conditions set forth in Section 5.01
have been satisfied and the issuance and sale of the Note to the Holder occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning specified in Section 4.08.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act.

 

“Common Stock” means the shares of common stock, US$0.001 par value per share,
of the Company as they exist on the date of this Agreement, subject to the
provisions of Section 6.04.

 

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Company” shall mean
such successor Person.

 

“Confidential Information” means any and all information, whether communicated
orally or in any physical form, including without limitation, financial and all
other information which Disclosing Party or its authorized Representatives
provide to the Recipient, together with such portions of analyses, compilations,
studies, or other documents, prepared by or for the Recipient and its
Representatives, which contain or are derived from information provided by
Disclosing Party. Without limiting the foregoing, information shall be deemed to
be provided by Disclosing Party to the extent it is learned or derived by
Recipient or Recipient’s Representatives (a) from any inspection, examination or
other review of books, records, contracts, other documentation or operations of
Disclosing Party, (b) from communications with authorized Representatives of
Disclosing Party or (c) created, developed, gathered, prepared or otherwise
derived by Recipient while in discussions with Disclosing Party. However,
Confidential Information does not include any information which Recipient can
demonstrate (i) is or becomes part of the public domain through no fault of
Recipient or its Representatives, (ii) was known by Recipient on a
non-confidential basis prior to disclosure, or (iii) was independently developed
by persons who were not given access to the Confidential Information disclosed
to Recipient by Disclosing Party. For purposes of this Agreement, the party
disclosing the Confidential Information shall be referred to as “Disclosing
Party” and the party receiving the Confidential Information shall be referred to
as the “Recipient.”

 



- 3 -

 

 

“Contract” means any agreement, contract, obligation, or undertaking that is
legally binding.

 

“Conversion Amount” means the portion of the Principal Amount to be converted or
otherwise with respect to which any determination is to be made, plus all
accrued and unpaid interest with respect to such portion of the Principal Amount
and accrued and unpaid late charges, if any, with respect to such Principal
Amount and interest.

 

“Conversion Date” has the meaning specified in Section 6.02(a).

 

“Conversion Price” means initially $1.15.

 

“Conversion Rate” means initially the number of shares of Common Stock equal to
$1,000 divided by the Conversion Price, subject to adjustment as set forth
herein.

 

“Default” means any event that is or with the passage of time or the giving of
notice or both would become an Event of Default.

 

“Disclosing Party” has the meaning specified in the definition of “Confidential
Information.”

 

“Disqualified Capital Stock” of any Person means any class of Capital Stock of
such Person that, by its terms, or by the terms of any related agreement or of
any security into which it is convertible, puttable or exchangeable, is, or upon
the happening of any event (other than a Change of Control) or the passage of
time would be, required to be redeemed by such Person, whether or not at the
option of the holder thereof, or matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, in whole or in part, on or prior to
the date that is 91 days after the final maturity date of the Note; provided,
however, that any class of Capital Stock of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Capital Stock
that is not Disqualified Capital Stock, and that is not convertible, puttable or
exchangeable for Disqualified Capital Stock or Indebtedness, will not be deemed
to be Disqualified Capital Stock so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Capital Stock that is
not Disqualified Capital Stock.

 

“Distributed Property” has the meaning specified in Section 6.04(c).

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Ex-Dividend Date” means the first date on which the shares of Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Company or, if applicable, from the seller of the shares of Common
Stock on such exchange or market (in the form of due bills or otherwise) as
determined by such exchange or market.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 



- 4 -

 

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Financial Statements” means the audited consolidated balance sheets and related
statements of income and comprehensive income, cash flows and changes in
stockholders’ equity of the Company and its Subsidiaries for the fiscal year
ended December 31, 2013, and the accompanying footnotes thereto, and the
unaudited condensed consolidated balance sheets and related condensed statements
of income and comprehensive income and cash flows of the Company and its
Subsidiaries for the three and nine months ended September 30, 2014 as delivered
to the Holder prior to the date of this Agreement.

 

“Founder Guarantee” means the full and unconditional guarantee provided by the
Founder Guarantor in respect of the Note as made applicable to the Note
substantially in the form of Exhibit C hereto.

 

“Founder Guarantor” means Mr. Zhihong Jia, Chairman and Chief Executive Officer
of the Company until the Founder Guarantee has been released in accordance with
its terms.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government.

 

“guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

“Holder” has the meaning specified in the first paragraph of the Recitals.

 

“Indebtedness” with respect to any Person means any amount (absolute or
contingent) payable by such Person as debtor, borrower, issuer, guarantor or
otherwise (a) pursuant to an agreement or instrument involving or evidencing
money borrowed, the advance of credit, a conditional sale or a transfer with
recourse or with an obligation to repurchase or evidenced by a promissory note,
bond, debenture or similar instrument, (b) pursuant to a capital lease with
substantially the same economic effect as any such agreement or instrument, (c)
any obligations with respect to Disqualified Capital Stock, (d) pursuant to
indebtedness of a third party secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on assets owned or acquired by such Person, whether or not the
indebtedness secured thereby has been assumed, (e) pursuant to an interest rate
protection agreement, foreign currency exchange agreement or other hedging
arrangement, (f) pursuant to a letter of credit issued for the account of such
Person, or (g) all guarantees with respect to Indebtedness of the types
specified in clauses (a) through (f) above of another Person. For the avoidance
of doubt, the Indebtedness of any Person shall include the Indebtedness of any
other entity to the extent such Person is directly liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 



- 5 -

 

 

“Interest Payment Date” means each anniversary date of the issuance date of the
Note, or if any such day is not a Business Day, on the next succeeding Business
Day.

 

“Investor Director” has the meaning specified in Section 7.01(a).

 

“Last Reported Sale Price” means, on any Trading Day, the closing sale price per
share of Common Stock (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and/or the average ask prices) of the Common Stock on that Trading
Day as reported in composite transactions for the principal United States
national or regional securities exchange on which the Common Stock is traded. If
the Common Stock is not listed for trading on a United States national or
regional securities exchange on the relevant Trading Day, the “Last Reported
Sale Price” will be the last quoted bid price per share of Common Stock in the
over-the-counter market on the relevant Trading Day as reported by OTC Markets
Group Inc. or similar organization selected by the Company. If the Common Stock
is not so quoted, the “Last Reported Sale Price” will be the average of the
mid-point of the last bid and ask prices per share of Common Stock on the
relevant date from a nationally recognized independent investment banking firm
selected by the Company for this purpose.

 

“Law” means any federal, state, local or foreign law, including common law, and
any regulation, rule, requirement, policy, judgment, order, writ, decree,
ruling, award, approval, authorization, consent, license, waiver, variance or
permit with, any Governmental Authority.

 

“Legal Holiday” is a Saturday, a Sunday or other day on which the Federal
Reserve Bank of New York or banks in Hong Kong or Shanghai are authorized or
required by law or executive order to close or be closed.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, lien, charge,
attachment, setoff, encumbrance or other security interest in the nature thereof
(including any conditional sale agreement, equipment trust agreement or other
title retention agreement, a lease with substantially the same economic effect
as any such agreement or a transfer or other restriction) or other encumbrance
of a similar nature.

 

“Material Adverse Effect” means (a) a material adverse change in the business,
operations, properties, liabilities, results of operations or condition
(financial or other) or prospects of the Company, taken as a whole; (b) an
adverse effect on the validity or enforceability of Note Documents taken as a
whole or any material provision hereof or thereof; (c) a material adverse effect
on the ability of the Company or the parties to the Note Documents (other than
Fosun) to consummate the transactions contemplated by the Note Documents, taken
as a whole, or on the ability of the Company or such other parties to perform
their respective obligations thereunder, taken as a whole; (d) an adverse effect
on the rights or remedies of the Holder under any of Note Documents, taken as a
whole; and (e) a material adverse effect on the right of the Holder to receive
the interest or any other payment due hereunder or under the Note Documents,
taken as a whole.

 



- 6 -

 

 

“Material Contract” means any Contract to which the Company or any of its
Subsidiaries is a party or any of the respective assets or properties of the
Company or any of its Subsidiaries are bound or committed (other than the Note
Documents) and for which any breach, violation, nonperformance or early
cancellation could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

“Maturity Date” means third anniversary date of the issuance date of the Note.

 

“Merger Event” has the meaning specified in Section 6.05(a).

 

“Money Laundering Laws” has the meaning specified in Section 8.02(n).

 

“NASDAQ” means The NASDAQ Stock Market, LLC.

 

“Note” has the meaning specified in the first paragraph of the Recitals.

 

“Note Documents” means this Agreement, the Note, the Registration Rights
Agreement, the Bank LC and the Founder Guarantee and any and all ancillary
documents thereto.

 

“Notice of Default” means written notice provided to the Company by the Holder
of a Default by the Company, which notice must specify the Default, demand that
it be remedied and expressly state that such notice is a “Notice of Default.”

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

“Open of Business” means 9:00 a.m., New York City time.

 

“Party” means the Company, or the Holder; and “Parties” means the Company and
the Holder.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Principal Amount” of the Note means the principal amount as set forth on the
face of the Note.

 

“Purchase Price” has the meaning specified in Section 2.01(a).

 

“Recipient” has the meaning specified in the definition of “Confidential
Information.”

 



- 7 -

 

 

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Stock (or other
applicable security) have the right to receive any cash, securities or other
property or in which the Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of holders of the Common Stock (or
other applicable security) entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or a duly
authorized committee thereof, statute, contract or otherwise).

 

“Reference Property” has the meaning specified in Section 6.05(a).

 

“Register” has the meaning specified in Section 4.02(a).

 

“Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and between the Company and the
Holder relating to, among other things, the registration of the resale of the
Common Stock issuable upon conversion of the Note or otherwise pursuant to the
terms of the Note, as may be amended from time to time, substantially in the
form of Exhibit D.

 

“Regular Record Date” means, with respect to the payment of interest on the
Notes, the Close of Business of the Business Day immediately preceding the
relevant Interest Payment Date.

 

“Representative” means, with respect to any Person, any stockholder, member,
partner, manager, director, officer, employee, agent, advisor or other
representative of such Person.

 

“Restricted Note” has the meaning specified in Section 3.04(a).

 

“Restricted Note Legend” means a legend substantially in the form set forth in
Exhibit A hereto.

 

“Restricted Stock Legend” means a legend substantially in the form set forth in
Exhibit B hereto.

 

“Rule 144” means Rule 144 under the Securities Act (including any successor rule
thereto), as the same may be amended from time to time.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Spin-off” has the meaning specified in Section 6.04(c).

 

“Subsidiary” means, with respect to any specified Person:

 

(a) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

 



- 8 -

 

 

(b) any partnership or limited liability company of which (i) more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(ii) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

 

“Third Party” means any Person other than the Company or its Affiliates.

 

“Trading Day” means a day during which (i) trading in securities generally
occurs on the principal United States national or regional securities exchange
on which the Common Stock is then listed or admitted for trading or, if the
Common Stock is not then listed or admitted for trading on a United States
national or regional securities exchange, on the principal other market on which
the Common Stock is then traded, and (ii) a Last Reported Sale Price for the
Common Stock is available on such securities exchange or market. If the Common
Stock is not so listed or traded, “Trading Day” means a Business Day.

 

“U.S.” means the United States of America.

 

“US$” means U.S. dollars, the lawful currency of the United States of America.

 

“Valuation Period” has the meaning set forth in Section 6.04(c).

 

Section 1.02        Acts of Holder; Record Dates

 

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder shall bind every future holder of the Note and the Holder of
any note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done, omitted or suffered to
be done by the Company in reliance thereon, whether or not notation of such
action is made upon such Note.

 

Section 1.03        Notices, Etc., to Holder and Company

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
the Holder or other document provided or permitted by this Agreement to be made
upon, given or furnished to, or filed with the Company shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, overnight postage prepaid, e-mailed or sent by facsimile to
such address of the Company specified in Section 11.02, or at any other address
previously furnished in writing to the Holder by the Company.

 

Section 1.04        Notice to Holder; Waiver

 

Where this Agreement provides for notice to the Holder of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, overnight postage prepaid e-mailed, if no undelivered notice
is received, or sent by facsimile, if a delivery report is obtained, to such
address of the Holder specified in Section 11.02, or at any other address
previously furnished in writing to the Company by the Holder. Where this
Agreement provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice.

 



- 9 -

 

 

Section 1.05        Effect of Headings and Table of Contents

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof, and all Article
and Section references are to Articles and Sections, respectively, of this
Agreement unless otherwise expressly stated.

 

Section 1.06        Successors and Assigns

 

All covenants and agreements in this Agreement by the Company or the Holder, as
applicable, shall bind its successors and assigns, whether so expressed or not.

 

Section 1.07        Severability Clause

 

In case any provision in this Agreement or in the Note shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 1.08        Benefits of Agreement

 

Nothing in this Agreement or in the Note, express or implied, shall give to any
Person, other than the parties hereto, their respective successors hereunder,
any benefit or any legal or equitable right, remedy or claim under this
Agreement.

 

Section 1.09        No Recourse Against Others

 

Other than as may be provided in the Founder Guarantee to be executed and
delivered by the Founder Guarantor substantially in the form of Exhibit C
hereto, no director, officer, employee, shareholder or Affiliate of the Company
from time to time shall have any liability for any obligations of the Company
under the Note or this Agreement. The Holder by accepting the Note waives and
releases such liability.

 

ARTICLE 2.
PURCHASE AND ISSUANCE OF NOTE

 

Section 2.01        Purchase and Sale

 

(a)                Upon the terms and subject to the conditions of this
Agreement, on the basis of the representations and warranties hereby contained,
the Company agrees to sell to the Holder and the Holder agrees to purchase from
the Company upon the satisfaction of the conditions set forth in Section 5.01 an
amount in U.S. dollars equal to fifteen million (US$15,000,000) (the “Purchase
Price”) in immediately available funds and the Company agrees to issue to the
Holder the aggregate Principal Amount of Note of fifteen million
(US$15,000,000), the purchase and issuance shall occur simultaneously on the
Closing Date. The purchase and sale of the Note pursuant to this Agreement shall
occur at the offices of Reed Smith LLP, 599 Lexington Avenue, New York, NY 10022
on the Closing Date. The Company will not be obligated to effect any element of
such transactions on the Closing Date unless the Holder has satisfied its
obligations with respect to the Purchase Price.

 



- 10 -

 

 

(b)               The Note shall initially be issued in the form of a permanent
note in registered form in substantially the form set forth in Exhibit A
attached hereto.

 

ARTICLE 3.
THE SECURITIES

 

Section 3.01        Title and Terms; Payments

 

(a)                The aggregate Principal Amount of the Note to be executed and
delivered under this Agreement is fifteen million (US$15,000,000).

 

(b)               The Note shall be known and designated as the “6.0% Senior
Secured Convertible Note due 2018” of the Company. The Principal Amount plus any
accrued and unpaid interest shall be payable on the Maturity Date.

 

(c)                Interest on the Note will be by wire transfer in immediately
available funds to the Holder’s account designated prior to the Closing Date,
which designation shall remain in effect until the Holder notifies the Company
to the contrary in writing. The Company will pay Principal Amount of, and
interest and premium on, Note in immediately available funds to the Holder, on
each Interest Payment Date or other payment date, as the case may be.

 

(d)               If repurchased by the Company, the Note will be retired and no
longer outstanding hereunder.

 

Section 3.02        Ranking

 

The Note constitutes a general, senior, secured obligation of the Company.

 

Section 3.03        Execution, Delivery and Dating

 

(a)                The Note shall be executed on behalf of the Company by its
Chief Executive Officer, its President, or its Chief Financial Officer.

 

(b)               The Note bearing the manual or facsimile signature of an
individual who was at any time the proper officer of the Company shall bind the
Company, notwithstanding that such individual has ceased to hold such office
prior to the execution and delivery of the Note or did not hold such office at
the date of the Note.

 

(c)                The Note shall be dated the date of its issuance.

 



- 11 -

 

 

Section 3.04        Transfer Restrictions

 

(a)                Restricted Note.

 

The Note will bear the Restricted Note Legend, unless the Company reasonably
determines that the Restricted Note Legend may be removed from such Note, and
the Note is deemed to be a “Restricted Note.” Such Restricted Note will be
subject to the restrictions on transfer set forth in this Agreement (including
in the Restricted Note Legend) unless such restrictions on transfer are
eliminated or otherwise waived by written consent of the Company, and the
Holder, by the Holder’s acceptance of the Note, will be deemed to be bound by
the restrictions on transfer applicable to the Note.

 

(b)               Restricted Stock.

 

(i)                 Every share of Common Stock that bears, or that is required
under this Section 3.04 to bear, the Restricted Stock Legend will be deemed to
be “Restricted Stock.” Each share of Restricted Stock will be subject to the
restrictions on transfer set forth in this Agreement (including in the
Restricted Stock Legend) and will bear a restricted CUSIP number unless such
restrictions on transfer are waived by written consent of the Company, and the
Holder of Restricted Stock, by the Holder’s acceptance of Restricted Stock, will
be deemed to be bound by the restrictions on transfer applicable to such
Restricted Stock.

 

(ii)               Any share of Common Stock issued upon the conversion of the
Note will be issued in definitive, certificated format and will bear the
Restricted Stock Legend unless the Company reasonably determines that such share
of Common Stock need not bear the Restricted Stock Legend and/or need not be
issued in such format.

 

(c)                As used in this Section 3.04, the term “transfer” means any
sale, pledge, hedging transaction, transfer, loan, hypothecation or other
disposition whatsoever of the Note, any interest therein or any Restricted
Stock.

 

Section 3.05        Mutilated, Destroyed, Lost and Stolen Note

 

(a)                If the Note is mutilated, when such mutilated Note is
surrendered to the Company, the Company shall execute and deliver in exchange
therefor a new Note of like tenor and Principal Amount and bearing a number not
contemporaneously outstanding.

 

(b)               If there shall be delivered to the Company (i) evidence to its
satisfaction of the destruction, loss or theft of the Note and (ii) such
security or indemnity as may be required by it to save it and any of its agents
harmless, then, in the absence of notice to the Company that the Note has been
acquired by a bona fide purchaser, the Company shall execute, in lieu of any
such destroyed, lost or stolen Note, a new Note of like tenor and Principal
Amount and bearing a number not contemporaneously outstanding.

 

(c)                In case such mutilated, destroyed, lost or stolen Note has
become or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Note, pay such Note.

 



- 12 -

 

 

(d)               Upon the issuance of any new Note under this Section 3.05, the
Company may require payment by the Holder of a sum sufficient to cover any tax
or other governmental charge that may be imposed in relation thereto and any
other expenses connected therewith.

 

(e)                Every new Note issued pursuant to this Section 3.05 in lieu
of any destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Agreement equally and proportionately with any and all
other Note duly issued hereunder.

 

(f)                The provisions of this Section are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement or payment of mutilated, destroyed, lost or stolen Note.

 

ARTICLE 4.
PARTICULAR COVENANTS OF THE COMPANY

 

Section 4.01        Payment of Principal and Interest

 

The Company covenants and agrees that it shall duly and punctually pay or cause
to be paid the principal of and interest on the Note to the Holder at the
places, at the respective times and in the manner provided herein and in the
Note. If any Interest Payment Date or the Maturity Date is not a Business Day,
payment will be made on the next succeeding Business Day, and no additional
interest will accrue thereon in respect of such delay.

 

Section 4.02        Register; Maintenance of Office or Agency

 

(a)                The Company shall maintain at one of its offices in the
United States a register for the recordation of the names and addresses of the
Holder and any of its permitted assignees of rights, interests and obligations
under this Agreement, and the principal amount (and stated interest) of the Note
owing to, each such person pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Company, and the Holder shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Holder hereunder for
all purposes of this Agreement.  The Register is intended to establish that the
Note is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

 

(b)               The Note may be surrendered for registration of transfer or
exchange or for presentation for payment or for conversion, and notices and
demands to or upon the Company in respect of the Note and this Agreement may be
served at such office or agency, prompt written notice of the location, and any
change in the location, of which shall be given to the Holder.

 

Section 4.03        Reservation of Authorized Shares.

 

For as long as the Note remains outstanding, (a) the Company shall at all times
reserve and keep available, free from any preemptive rights, out of its
authorized but unissued shares of Common Stock or shares of Common Stock held in
treasury by the Company, for the purpose of effecting the conversion of the
Note, the full number of shares of Common Stock deliverable upon the conversion
of the Note (after taking into account any adjustments to the Conversion Price
from time to time pursuant to the terms of this Agreement and any increases to
the aggregate outstanding amount of the Note from time to time).

 



- 13 -

 

 

Section 4.04        No integration.

 

(a)                Assuming (i) the Note is issued, sold and delivered under the
circumstances contemplated by this Agreement and (ii) the accuracy of the
representations and warranties of the Holder set forth in Section 8.01 herein,
and its compliance with the agreements set forth herein and therein, it is not
necessary in connection with the offer, sale and delivery of the Note in the
manner contemplated by this Agreement to register the Note under the Securities
Act.

 

(b)               The Company has not, directly or indirectly, offered, sold or
solicited any offer to buy, and the Company will not, directly or indirectly,
offer, sell or solicit any offer to buy, any security of a type or in a manner
which would be integrated with the sale of the Note and require the Note to be
registered under the Securities Act. None of the Company, its Affiliates or any
Person acting on its or any of their behalf has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of Rule
502(c) under the Securities Act) in connection with the offering of the Note.

 

Section 4.05        Noncircumvention.

 

The Company covenants and agrees that it will not, by amendment to charter
documents or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue of securities or other
voluntary action, avoid or seek to avoid the observance or performance of the
transactions contemplated in the Note Documents.

 

Section 4.06        Reports under the Exchange Act

 

For so long as may be necessary to permit the resale of the shares of Common
Stock issuable upon conversion of the Note without registration under the
Securities Act, the Company covenants and agrees to:

 

(a)                make and keep public information available, as those terms
are understood and defined in Rule 144 (or comparable provision, if any, under
applicable securities laws in any jurisdiction where the Company’s securities
are then listed);

 

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under all applicable securities laws;
and

 

(c)                furnish to any Holder, so long as the Holder owns any
unregistered securities, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, for the twelve (12) months preceding the
date thereof, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company with the
Commission and (iii) such other information as may be reasonably requested to
avail any Holder of any rule or regulation of the Commission that permits the
selling of any such securities without registration.

 



- 14 -

 

 

Section 4.07        Financial Information

 

(a)                In the event that any such information is not required to be
filed with the Commission pursuant to Section 13 or 15(d) of the Exchange Act or
for any reason has not been so filed, the Company shall furnish to the Holder,
on or before the forty-fifth (45th) day after the last day of each of the first
three quarters of each fiscal year, the unaudited consolidated balance sheet of
the Company and its Subsidiaries as at the close of such quarter and unaudited
consolidated statement of income and comprehensive income and cash flows of the
Company and its Subsidiaries for such quarter, duly certified by the chief
financial officer of the Company as having been prepared in accordance with GAAP
(subject to year-end adjustments and the absence of footnotes).

 

(b)               In the event that any such information is not required to be
filed with the Commission pursuant to Section 13 or 15(d) of the Exchange Act or
for any reason has not been so filed, the Company shall furnish to the Holder,
on or before the ninetieth (90th) day after the last day of each fiscal year,
the audited consolidated balance sheet of the Company and its Subsidiaries as at
the last day of such fiscal year and audited consolidated statement of income
and comprehensive income (loss) and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by the report
thereon of the Company’s independent registered public accounting firm of
nationally or regionally recognized standing.

 

Section 4.08        Credit Support

 

The Company agrees to grant to the Holder a first priority security interest in
the Credit Support as identified in Schedule A to the Agreement, to secure the
payment, discharge and performance of all of the Company’s obligations under the
Note.

 

Section 4.09        Restricted Stock Legend Removal

 

In connection with any transfer of Common Stock issued upon conversion of the
Note by the Holder thereof, which Common Stock will be sold in accordance with
Rule 144, the Company will cause the transfer agent for the Common Stock to
promptly remove any Restricted Stock Legend appearing on the certificates
representing such Common Stock.

 

ARTICLE 5.
CONDITIONS

 

Section 5.01        Closing Date Conditions

 

The obligation of the Holder to purchase the Note hereunder shall be subject to
the satisfaction or waiver on the Closing Date of the conditions precedent set
forth below. For the avoidance of doubt, at the sole election of the Holder, the
Holder may waive the condition set forth in Clause (b) below and proceed with
the Closing, on the condition that the Bank LC be delivered at a time after the
Closing Date to be designated by the Holder at such Closing; provided that if
the Bank LC is not delivered at the designated time, this Agreement shall be
unwound and the Company shall reimburse the Purchase Price to Holder and cancel
the Note, and the Parties shall take all such other actions as reasonably
necessary to unwind the actions taken in connection with this Agreement,
including, but not limited to, canceling the Note and procuring resignation of
the Investor Director from the Board of Directors.

 



- 15 -

 

 

(a)                The Company shall have delivered to the Holder the Note dated
the Closing Date.

 

(b)               The Holder shall have received the Bank LC.

 

(c)                The Founder Guarantor shall have executed the Founder
Guarantee in favor of the Holder, substantially in the form attached as Exhibit
C hereto, pursuant to which Mr. Jia will be jointly liable for the Company’s
obligations hereunder, which guarantee shall be irrevocable.

 

(d)               The Registration Rights Agreement shall have been duly
executed.

 

(e)                The Holder shall have received board or committee resolutions
(x) expanding the number of Directors to seven (7), and (y) consenting to the
nomination for stockholder approval the Investor Director nominated by the
Holder effective upon Closing.

 

(f)                No event shall have occurred and be continuing that (i)
constitutes a Default or an Event of Default or (ii) could reasonably be
expected to constitute a Material Adverse Effect, in each case both as of the
date of this Agreement and as of the date of issuance of the Note hereunder.

 

(g)               The representations and warranties made by the Company in
Section 8.02 hereof and in the other Note Documents shall be true and correct in
all material respects as of the Closing Date, before and after giving effect to
the issuance of the Note hereunder (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects).

 

(h)               The Holder shall have received an opinion from outside counsel
to the Company, dated the Closing Date, in the form mutually agreed by the
Parties hereto prior to the date hereof.

 

(i)                 All necessary shareholder and board consents, as applicable,
and all necessary governmental and third-party approvals, consents and filings,
including in connection with the issuance of the Note and entry into the other
Note Documents shall have been obtained or made and shall remain in full force
and effect.

 

(j)                 An officer’s certificate certifying to the fulfillment of
the conditions by the Company as set forth in Clauses (f), (g) and (i).

 

(k)               A certificate of the Secretary of the Company, dated as of the
Closing, certifying (i) the resolutions by the board of directors approving the
Note Documents and the transactions contemplated therein, and providing for
adequate reservation of shares for the conversion of the Note, (ii) the current
versions of the certificate of incorporation and by-laws of the Company, as
amended through the Closing Date, and (iii) signatures and authority of persons
signing the Note Documents.

 



- 16 -

 

 

(l)                 In the event that the Closing Date shall not have occurred
prior to 5:00 p.m. on May 31, 2015, this Agreement shall automatically terminate
other than Sections 11.03, 11.05, 11.12 and 11.13, unless extended at the
discretion of the Holder.

 

ARTICLE 6.



 

CONVERSION

 

Section 6.01        Right to Convert

 

(a)                Subject to and upon compliance with the provisions of this
Agreement, the Holder shall have the right, at the Holder’s option, at any time
and prior to the Close of Business on the Business Day immediately preceding the
Maturity Date, to convert the Conversion Amount, or any portion of such
Conversion Amount, into shares of Common Stock, provided that any portion of
such Conversion Amount that the Holder elects to convert is equal to $1,000 or
an integral multiple of $1,000 in excess thereof.

 

(b)               Provisions of this Agreement that apply to conversion of all
of the Note also apply to conversion of a portion of the Note.

 

(c)                The Holder is not entitled to any rights of a holder of
shares of Common Stock until the Holder has converted its Note, and only to
extent such Note is deemed to have been converted into shares of Common Stock
pursuant to this Article 6.

 

Section 6.02        Conversion Procedure

 

(a)                In order to exercise the conversion right with respect to the
Note, the Holder shall:

 

(i)                 complete and manually sign the conversion notice provided on
the back of the Note or facsimile of the conversion notice and deliver such
notice to the Company;

 

(ii)               surrender the Note to the Company;

 

(iii)             if required, furnish appropriate endorsements and transfer
documents, and

 

(iv)             if required pursuant to Section 6.07, pay any transfer taxes or
duties.

 

The date on which the Holder satisfies all of the applicable requirements set
forth above is the “Conversion Date.”

 

(b)               In case of any partial conversion of the Note, the Company
shall execute and deliver to the Holder, without charge to the Holder, new Note
in authorized denominations in an aggregate Principal Amount equal to the
unconverted portion of the surrendered Note.

 

(c)                Each conversion shall be deemed to have been effected as to
the Note (or portion thereof) on the date on which the requirements set forth
above in Section 6.01(b) have been satisfied as to the Note (or portion thereof)
and the Person in whose name any certificate or certificates for shares of
Common Stock shall be issuable upon such conversion shall be deemed to have
become, as of the Close of Business on the relevant Conversion Date that the
Holder converted the Note, the holder of record of the shares of Common Stock
represented thereby.

 



- 17 -

 

 

(d)               Upon the conversion of a portion of the Note, the Holder shall
make a notation on the Note as to the reduction in the Principal Amount
represented thereby.

 

(e)                Each share certificate representing Common Stock issued upon
conversion of the Note that are Restricted Note shall bear the Restricted Stock
Legend as set forth in Section 3.04.

 

Section 6.03        Settlement upon Conversion

 

(a)                With respect to any conversion of Note, if any, the Company
shall, subject to the provisions of this Article 6, on the third Business Day
immediately following the Conversion Date, issue and shall deliver to the Holder
a certificate or certificates for the number of shares of Common Stock equal to
the Conversion Amount divided by $1,000, times the Conversion Rate, rounded up
to the nearest whole share of Common Stock.

 

(b)               All of the Holder’s rights with respect to such portion of the
Note converted pursuant to this Article 6 shall terminate upon such conversion. 

 

(c)                Upon conversion, Holder shall not receive any separate cash
payment for accrued and unpaid interest unless such conversion occurs between a
Regular Record Date and the Interest Payment Date to which it relates and Holder
was the Holder on the relevant Regular Record Date.

 

(d)               If the Note or any portion thereof is converted after the
Close of Business on a Regular Record Date for the payment of interest, the
Holder at the Close of Business on such Regular Record Date will receive the
interest payable on the Note on the corresponding Interest Payment Date
notwithstanding the conversion. Any portion of the Note surrendered for
conversion during the period from the Close of Business on any Regular Record
Date to the Open of Business on the immediately following Interest Payment Date,
must be accompanied by funds equal to the amount of interest payable on such
portion of the Note so converted; provided that no such payment need be made (i)
for conversions following the Regular Record Date immediately preceding the
Maturity Date or (ii) to the extent of any overdue interest, if any overdue
interest exists at the time of conversion with respect to the Note.

 

(e)                The Company shall not issue fractional shares upon conversion
of Note.

 

(f)                By delivery to the Holder of the full number of shares of
Common Stock issuable upon conversion pursuant to Section 6.03(a) above and the
payment pursuant to Section 6.03(c) above, the Company will be deemed to satisfy
in full its obligation to pay the Principal Amount of the Note and all accrued
and unpaid interest to, but excluding, the Conversion Date. Upon conversion of
the Note, all accrued and unpaid interest to, but excluding, the Conversion Date
will be deemed to be paid in full rather than canceled, extinguished or
forfeited, subject to Section 6.03(c) above.

 



- 18 -

 

 

Section 6.04        Adjustment of Conversion Rate

 

Commencing from the date of this Agreement, the Conversion Rate shall be
adjusted from time to time by the Company if any of the following events occurs
as described below, except that the Company will not make any adjustment to the
Conversion Rate if the Holder participates, at the same time and on the same
terms as holders of shares of Common Stock, solely as a result of holding the
Note, in any of the transactions described in this Section 6.04, without having
to convert its Note, as if the Holder held a number of shares of Common Stock
equal to the Applicable Conversion Rate in effect immediately prior to the
adjustment thereof in respect of such transaction, multiplied by the Conversion
Amount of Note held by the Holders, divided by $1,000.

 

(a)                If the Company issues shares of Common Stock as a dividend or
distribution on all or substantially all of the shares of the Common Stock, or
the Company effects a share split or share combination applicable to all shares
of the Common Stock, the Conversion Rate will be adjusted based on the following
formula:

 

  CR1 = CR0 x  OS1   OS0

  

where,

 

CR0 =the Conversion Rate in effect immediately prior to the Close of Business on
the Record Date of such dividend or distribution, or immediately prior to the
Open of Business on the effective date of such share split or share combination,
as applicable;

 

CR1 =the Conversion Rate in effect immediately after the Close of Business on
such Record Date or immediately after the Open of Business on such effective
date, as applicable;

 

OS0 =the number of shares of Common Stock outstanding immediately prior to the
Close of Business on such Record Date or immediately prior to the Open of
Business on such effective date, as applicable; and

 

OS1 =the number of shares of Common Stock outstanding immediately after giving
effect to such dividend, distribution, share split or share combination.

 

Any adjustment made pursuant to this Section 6.04(a) shall become effective
immediately after the Close of Business on the Record Date for such dividend or
distribution, or immediately after the Open of Business on the effective date
for such share split or share combination, as applicable. If any dividend,
distribution, share split or share combination of the type described in this
Section 6.04(a) is declared but not so paid or made, the Conversion Rate shall
be immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution or to effect such share
split or share combination, to the Conversion Rate that would then be in effect
if such dividend or distribution had not been declared or such share split or
share combination had not been announced.

 



- 19 -

 

 

(b)               If the Company distributes to all or substantially all holders
of shares of Common Stock any rights, options or warrants entitling them for a
period of not more than 30 calendar days after the date of such distribution to
subscribe for or purchase shares of Common Stock, at a price per share less than
the average of the Last Reported Sale Prices of the Common Stock over the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such distribution, the
Conversion Rate will be increased based on the following formula:

 

  CR1 = CR0x  OS0 + X   OS0 + Y

 

where,

 

CR0 =the Conversion Rate in effect immediately prior to the Close of Business on
the Record Date for such distribution;

 

CR1 =the Conversion Rate in effect immediately after the Close of Business on
such Record Date;

 

OS0 =the number of shares of Common Stock outstanding immediately prior to the
Close of Business on such Record Date;

 

X =the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

 

Y =the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the average of the Last
Reported Sale Prices of the Common Stock over the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the date
of announcement of the distribution of such rights, options or warrants.

 

The foregoing increase in the Conversion Rate shall be successively made
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the Close of Business on the Record Date for such
distribution. If such rights, options or warrants are not so distributed, the
Conversion Rate will be immediately decreased to the Conversion Rate that would
then be in effect if such Record Date for such distribution had not been fixed.
In addition, to the extent that shares of Common Stock are not delivered after
the expiration of such rights, options or warrants, the Conversion Rate shall be
immediately decreased to the Conversion Rate that would then be in effect had
the increase made for the distribution of such rights, options or warrants been
made on the basis of delivery of only the number of shares of Common Stock
actually delivered.

 

In determining whether any rights, options or warrants entitle the holders of
shares of Common Stock to subscribe for or purchase shares of Common Stock at
less than such average of the Last Reported Sale Prices of Common Stock over the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such distribution, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable upon exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors.

 



- 20 -

 

 

(c)                If the Company distributes shares of its Capital Stock,
evidences of its Indebtedness, other assets or property of the Company or
rights, options or warrants to acquire the Company’s Capital Stock or other
securities (the “Distributed Property”), to all or substantially all holders of
shares of Common Stock, excluding:

 

(i)                 dividends or distributions of Common Stock or rights,
options or warrants of the type described under Section 6.04(a) or Section
6.04(b), as the case may be;

 

(ii)               dividends or distributions paid exclusively in cash of the
type described under Section 6.04(d); and

 

(iii)             Spin-Offs to which the provisions set forth below in this
Section 6.04(c) apply;

 

then the Conversion Rate will be increased based on the following formula:

 

  CR1 = CR0 x  SP0   SP0 - FMV

 

where,

 

CR0 =the Conversion Rate in effect immediately prior to the Close of Business on
the Record Date for such distribution;

 

CR1 =the Conversion Rate in effect immediately after the Close of Business on
such Record Date;

 

SP0 =the average of the Last Reported Sale Prices of the Common Stock over the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and

 

FMV =the fair market value (as determined by an independent financial advisor)
of the Distributed Property distributed with respect to each outstanding share
of Common Stock on the Ex-Dividend Date for such distribution.

 

Such increase in the Conversion Rate made pursuant to the immediately preceding
paragraph shall become effective after the Close of Business on the Record Date
for such distribution. No adjustment pursuant to the above formula shall result
in a decrease of the Conversion Rate. If such distribution is not so paid or
made, the Conversion Rate shall be decreased to be the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.
Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above), in lieu of the foregoing increase, the
Holder shall receive, in respect of each $1,000 principal amount thereof, at the
same time and upon the same terms as holders of the Common Stock receive the
Distributed Property, without having to convert its Note, the amount and kind of
Distributed Property the Holder would have received if the Holder owned a number
of shares of Common Stock equal to the Conversion Rate in effect on the
Ex-Dividend Date for the distribution. If an independent financial advisor
determines the “FMV” (as defined above) of any distribution for purposes of this
Section 6.04(c) by reference to the actual or when-issued trading market for any
securities, such advisor shall in doing so consider the prices in such market
over the same period used in computing the Last Reported Sale Prices of the
Common Stock over the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the Ex-Dividend Date for such
distribution.

 



- 21 -

 

 

With respect to an adjustment pursuant to this Section 6.04(c) where there has
been a payment of a dividend or other distribution on all shares of the Common
Stock of shares of Capital Stock of any class or series, or similar equity
interest, of or relating to a Subsidiary, or other business unit or affiliate,
of the Company, where such Capital Stock or similar equity interest is listed or
quoted (or will be listed or quoted upon consummation of the Spin-Off) on a
major U.S. or non-U.S. securities exchange (as determined by the Company) (a
“Spin-Off”), the Conversion Rate will be increased based on the following
formula:

 

  CR1 = CR0 x  FMV0 + MP0   MP0

 

where,

 

CR0 =the Conversion Rate in effect immediately prior to the end of the Valuation
Period;

 

CR1 =the Conversion Rate in effect immediately after the end of the Valuation
Period;

 

FMV0 =the average of the Last Reported Sale Prices of the Capital Stock or
similar equity interest distributed to holders of shares of Common Stock
applicable to one share of Common Stock (determined for purposes of the
definition of “Last Reported Sale Price” as if such Capital Stock or similar
equity interest were Common Stock) over the first ten consecutive Trading Day
period after, and including, the effective date of the Spin-Off (the “Valuation
Period”); and

 

MP0 =the average of the Last Reported Sale Prices of the Common Stock over the
Valuation Period.

 

The increase in the Conversion Rate under the preceding paragraph will be
determined as of the Close of Business on the last Trading Day of the Valuation
Period but will be given effect immediately after the Close of Business on the
Record Date of the Spin-Off; provided that in respect of any conversion during
the Valuation Period, references with respect to 10 consecutive Trading Days
shall be deemed replaced with such lesser number of Trading Days as have elapsed
from, and including, and including the effective date of such Spin-Off to, and
including, and the Conversion Date in determining the Applicable Conversion
Rate. If any dividend or distribution that constitutes a Spin-Off is declared
but not so paid or made, the Conversion Rate shall be immediately decreased,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

 



- 22 -

 

 

(d)               If any cash dividend or distribution is paid or made to all or
substantially all holders of shares of Common Stock, the Conversion Rate shall
be increased based on the following formula:

 

CR1 = CR0 x  SP0   SP0 - C

 

where,

 

CR0 =the Conversion Rate in effect immediately prior to the Close of Business on
the Record Date for such dividend or distribution;

 

CR1 =the Conversion Rate in effect immediately after the Close of Business on
the Record Date for such dividend or distribution;

 

SP0 =the average of the Last Reported Sale Prices of the Common Stock over the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and

 

C =the amount in cash per share the Company distributes to holders of shares of
Common Stock.

 

The increase in the Conversion Rate under this Section 6.04(d) will become
effective immediately after the Close of Business on the Record Date for such
dividend or distribution. No adjustment pursuant to the above formula shall
result in a decrease of the Conversion Rate. If such dividend or distribution is
not so paid or made, the Conversion Rate shall be immediately decreased to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared. Notwithstanding the foregoing, if “C” (as defined above)
is equal to or greater than “SP0” (as defined above), in lieu of the foregoing
increase, the Holder shall receive, for each $1,000 principal amount of Note, at
the same time and upon the same terms as holders of shares of the Common Stock,
without having to convert its Note, the amount of cash that the Holder would
have received if the Holder owned a number of shares of Common Stock equal to
the Conversion Rate on the Ex-Dividend Date for such cash dividend or
distribution.

 

(e)                If the Company or any of its Subsidiaries makes a payment in
respect of a tender offer or exchange offer for shares of Common Stock, to the
extent that the cash and value of any other consideration included in the
payment per share of Common Stock exceeds the average of the Last Reported Sale
Prices of the Common Stock over the first 10 consecutive Trading Day period
immediately following, and including, the Trading Day next succeeding the last
date on which tenders or exchanges may be made pursuant to such tender offer or
exchange offer, the Conversion Rate will be increased based on the following
formula:

 



- 23 -

 

 

  CR1 = CR0 x  AC + (OS1 x SP1)   OS0 x SP1

 

where,

 

CR0 =the Conversion Rate in effect immediately prior to the Close of Business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the date such tender offer or exchange offer expires;

 

CR1 =the Conversion Rate in effect immediately after the Close of Business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the date such tender offer or exchange offer expires;

 

AC =the aggregate value of all cash and any other consideration (as determined
by the Board of Directors) paid or payable for shares of Common Stock purchased
in such tender offer or exchange offer;

 

OS0 =the number of shares of Common Stock outstanding immediately prior to the
date such tender offer or exchange offer expires (prior to giving effect to the
purchase of all shares of Common Stock accepted for purchase or exchange in such
tender offer of exchange offer);

 

OS1 =the number of shares of Common Stock outstanding immediately after the date
such tender offer or exchange offer expires (after giving effect to the purchase
of all shares of Common Stock accepted for purchase or exchange in such tender
offer or exchange offer); and

 

SP1 =the average of the Last Reported Sale Prices of Common Stock over the first
10 consecutive Trading Day period immediately following, and including, on the
Trading Day next succeeding the date such tender offer or exchange offer
expires.

 

The increase in the Conversion Rate under this Section 6.04(e) shall occur at
the Close of Business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender offer or
exchange offer expires but will be given effect immediately after the Close of
Business on the date such tender offer or exchange offer expires; provided that
in respect of any conversion within the first 10 consecutive Trading Day period
immediately following, and including, the date any such tender offer or exchange
offer expires, references to 10 consecutive Trading Days shall be deemed
replaced with such lesser number of Trading Days as have elapsed from, and
including, the date such tender offer or exchange offer expires to, and
including, the Conversion Date in determining the Applicable Conversion Rate. No
adjustment pursuant to the above formula shall result in a decrease of the
Conversion Rate (other than, for the avoidance of doubt, a reversal or reduction
of such an adjustment as provided herein).

 



- 24 -

 

 

If the Company is obligated to purchase shares of Common Stock pursuant to any
such tender offer or exchange offer, but the Company is ultimately prevented by
applicable law from effecting all or any portion of such purchases or all such
purchases are rescinded, the Conversion Rate shall immediately be readjusted to
the Conversion Rate that would then be in effect if such tender offer or
exchange offer had not been made or had been made only in respect of the
purchases that had been effected.

 

(f)                The Conversion Rate will not be adjusted, among other things:

 

(i)                 upon the issuance of any shares of Common Stock pursuant to
any present or future plan providing for the reinvestment of dividends or
interest payable on the Company’s securities and the investment of additional
optional amounts in shares of Common Stock under any plan;

 

(ii)               upon the issuance of any shares of Common Stock or options or
rights to purchase those shares pursuant to any present or future employee or
director benefit plan or program of the Company, or assumed by the Company, or
any of the Company’s Subsidiaries;

 

(iii)             upon the issuance of any shares of Common Stock pursuant to
any option, warrant, right or exercisable, exchangeable or convertible security
not described in clause (iii) above and outstanding as of the date the Note were
first issued;

 

(iv)             for a change in the par value of the Common Stock without
affecting the number of shares of outstanding Common Stock; or

 

(v)               for accrued and unpaid interest, if any, on the Note.

 

(g)               Adjustments to the Conversion Rate under this Article 6 shall
be calculated to the nearest cent or to the nearest one-ten thousandth
(1/10,000th) of a share of Common Stock. No adjustment shall be made to the
Conversion Rate unless such adjustment would require a change of at least 1% in
the Applicable Conversion Rate. Any adjustment that would otherwise be required
to be made shall be carried forward and taken into account in any future
adjustment. Notwithstanding the foregoing, upon any conversion of the Note
(solely with respect to the Note to be converted), the Company shall give effect
to all adjustments that Company otherwise has deferred pursuant to the
immediately preceding sentence, and those adjustments will no longer be carried
forward and taken into account in any future adjustment.

 

(h)               After any adjustment to the Conversion Rate pursuant hereto,
the Company shall prepare a notice of such adjustment of the Conversion Rate
setting forth the adjusted Conversion Rate and the date on which each adjustment
became effective and shall mail by overnight mail such notice of such adjustment
of the Conversion Rate to the Holder at such Holder’s latest address appearing
on the Register provided for in Section 4.02, within 20 days after execution
thereof. Failure to deliver such notice shall not affect the legality or
validity of any such adjustment.

 

(i)                 In any case in which this Section 6.04 provides that an
adjustment shall become effective immediately after a Record Date for an event,
the Company may defer until the occurrence of such event issuing to the Holder
after such Record Date and before the occurrence of such event the additional
shares of Common Stock issuable upon such conversion by reason of the adjustment
required by such event over and above the Common Stock issuable upon such
conversion before giving effect to such adjustment.

 



- 25 -

 

 

(j)                 For purposes of this Section 6.04, the number of shares of
Common Stock at any time outstanding shall not include shares held in the
treasury of the Company, so long as the Company does not pay any dividend or
make any distribution on shares of Common Stock held in the treasury of the
Company, but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock.

 

Section 6.05        Effect of Reclassification, Consolidation, Merger or Sale

 

(a)                In the case of (i) any recapitalization, reclassification or
change of the Common Stock (other than changes resulting from a subdivision or
combination, any stock dividends or any change in par value or to no par value
or from no par value to a par value), (ii) any consolidation, merger or
combination involving the Company, (iii) any transaction or a series of
transactions resulting in a Change of Control, including without limitation any
statutory share exchange, in each case, as a result of which the Common Stock
would be converted into, or exchanged for, stock, other securities, other
property or assets (including cash or any combination thereof) (any such event,
a “Merger Event”), then, at the effective time of the Merger Event, the Company
shall provide as a condition for the closing of such Merger Event, the execution
by the Holder and the Company a supplemental agreement permitted under Section
10.01 providing for the right for Holder to either (i) convert the Note into the
kind and amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) that a holder of a number of shares
of Common Stock equal to the Conversion Amount divided by $1,000 times the
Applicable Conversion Rate immediately prior to such Merger Event would have
owned or been entitled to receive (the “Reference Property”) upon such Merger
Event, or (ii) require the Company or its successor to redeem this Note, in
whole or in part, at a redemption price equal to the outstanding Conversion
Amount being redeemed. If such Merger Event causes the Common Stock to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of shareholder election), the Reference
Property into which the Note will be convertible will be deemed to be the
weighted average of the types and amounts of consideration received by the
holders of shares of Common Stock that affirmatively make such an election. The
Company shall notify the Holder of such weighted average as soon as practicable
after such determination is made.

 

(b)               The Company shall not become a party to any Merger Event
unless its terms are consistent with this Section 6.05. None of the foregoing
provisions shall affect the right of the Holder to convert its Note into shares
of Common Stock as set forth in Section 6.01 and Section 6.02 prior to the
effective date of such Merger Event.

 

Section 6.06        Adjustments of Prices

 

Whenever any provision of this Agreement requires a calculation of the Last
Reported Sale Prices over a span of multiple days, the Company may make
adjustments determined by the Company or its agents to account for any
adjustment to the Conversion Rate that becomes effective, or any event requiring
an adjustment to the Conversion Rate where the Ex-Dividend Date, Record Date,
effective date or expiration date, as the case may be, of the event occurs, at
any time during the period during which such prices are to be calculated.

 



- 26 -

 

 

Section 6.07        Taxes on Shares Issued

 

Any issue of share certificates on conversions of Note shall be made without
charge to the converting Holder for any documentary, transfer, stamp or any
similar tax in respect of the issue thereof, and the Company shall pay any and
all documentary, stamp or similar issue or transfer taxes or duties that may be
payable in respect of the issue or delivery of shares of Common Stock on
conversion of Note pursuant hereto. The Company shall not, however, be required
to pay any such tax which may be payable in respect of any transfer involved in
the issue and delivery of shares in any name other than that of the Holder of
the Note converted, and, in addition to any other requirements or conditions set
forth herein, the Company shall not be required to issue or deliver any such
share certificate unless and until the Person or Persons requesting the issue
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

 

Section 6.08        Reservation of Shares

 

The Company shall at all times provide, out of its authorized but unissued
shares or shares held in treasury, sufficient shares of Common Stock to provide
for the conversion of the Note from time to time as such Note is presented for
conversion (assuming that, at the time of the computation of such number of
shares or securities, all such Note would be held by a single Holder).

 

Section 6.09        Notice and Company Determination Final

 

Any determination that the Company or its Board of Directors contemplated
pursuant to this Article 6 shall be conclusive if made in good faith and in
accordance with the provisions of this Article 6, absent manifest error. The
Company shall promptly deliver to the Holder of the Note a notice of any event
requiring adjustment under Article 6, including without limitation a brief
statement of any facts of any such event and a detailed computation of all such
adjustments.

 

ARTICLE 7.
DIRECTOR NOMINATION RIGHTS

 

Section 7.01        Director Nomination

 

(a)                For so long as the Holder is or would be the beneficial owner
of at least 5% of the Common Stock of the Company (assuming conversion of the
Note) (the “Board Threshold”), the Holder may nominate one (1) director of the
Company, provided that the right to nominate such director is consistent with
Nasdaq Listing Rule 5640 (the “Investor Director”). Any Investor Director
appointed or nominated to the Board of Directors pursuant to this Article 7
shall, subject to the Board Threshold, continue to hold office until such
Investor Director’s term expires, subject, however, to prior death, resignation,
replacement, retirement, disqualification or termination of term of office as
provided in Section 7.04.

 



- 27 -

 

 

Section 7.02        Continuing Designation of Investor Directors

 

(a)                Subject to the Board Threshold, at each meeting of the
Company’s stockholders at which the election of directors is to be considered,
the Company shall nominate the Investor Director designated by the Holder for
election to the Board of Directors by the holders of Common Stock and solicit
proxies from the Company’s stockholders in favor of the election of Investor
Director. The Company shall use all reasonable best efforts to cause any such
Investor Director to be elected to the Board of Directors (including voting all
unrestricted proxies in favor of the election of such Investor Director and
including recommending approval of such Investor Director’s appointment to the
Board) and shall not take any action designed to diminish the prospects of such
Investor Director of being elected to the Board of Directors.

 

Section 7.03        Resignation; Removal

 

(a)                Any elected Investor Director may resign from the Board of
Directors at any time by giving written notice to the Company at its principal
executive office. Unless otherwise required by law, the resignation is effective
without acceptance when the notice is given to the Company, unless a later
effective time is specified in the notice.

 

(b)               The Company shall use all reasonable best efforts consistent
with providing that any Investor Director is removed only if so directed in
writing by the Holder, unless otherwise required by applicable law.

 

Section 7.04        Vacancies; New Directorships

 

(a)                In the event of a vacancy on the Board of Directors resulting
from the death, disqualification, resignation, retirement or termination of term
of office of an Investor Director, then the Company shall use all reasonable
best efforts to cause the Board of Directors to fill such vacancy with a
representative designated by the Holder as provided hereunder to serve until the
next annual or special meeting of the stockholders (and at such meeting, such
representative will be elected to the Board in the manner set forth in Section
7.02).

 

Section 7.05        Fees and Expenses

 

(a)                The Investor Director appointed pursuant to this Article 7
shall be entitled to reimbursement of expenses incurred in such capacities on
the same basis as the Company provides such reimbursement to the other members
of its Board of Directors.

 

Section 7.06        Reporting Information

 

(a)                With respect to each Investor Director designated pursuant to
the provisions of this Article 7, the Holder shall cause each Investor Director
to provide to the Company all necessary assistance and information related to
such Investor Director that is required to be disclosed under the Exchange Act,
including such Person’s written consent to being named in the proxy statement
(if applicable) and to serving as a director if elected.

 



- 28 -

 

 

Section 7.07        Directors and Officers Insurance

 

(a)                The Company shall add each Investor Director as a beneficiary
to the Company’s directors’ and officers’ liability insurance policy effective
from the Closing Date (or such date as such Investor Director is appointed
pursuant to this Article 7) and shall provide all other contractual or insurance
director liability or indemnification coverages provided to other members of the
Board of Directors.

 

ARTICLE 8.
REPRESENTATIONS AND WARRANTIES

 

Section 8.01        Representations and Warranties of The Holder

 

The Holder hereby represents and warrants, as of the date of this Agreement and
as of the Closing Date, as follows:

 

(a)                It is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act. It is purchasing the Note
and the shares of Common Stock issuable upon conversion thereof for its own
account solely for investment purposes and not with a view to the resale or
distribution of the Note or such shares of Common Stock. It has not been formed
for the specific purpose of acquiring the Note or such shares of Common Stock.

 

(b)               It has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of investing in the
Note and shares of Common Stock issuable upon conversion thereof, and it is
experienced in investing in capital markets and are able to bear the economic
risk of investing in the Note and such shares of Common Stock, including a
complete loss of such investment.

 

(c)                It is aware that an investment in the Note and shares of
Common Stock issuable upon conversion thereof involves a high degree of risk,
and such securities are, therefore, a speculative investment, and acknowledges
that the Company has not given any investment advice or rendered any opinion as
to whether an investment in the Note or shares of Common Stock issuable upon
conversion thereof is prudent or suitable.

 

(d)               In making its decision to purchase the Note and shares of
Common Stock issuable upon conversion thereof, (a) it has not relied on any
investigation that the Company, or any person acting on its behalf, may have
conducted with respect to the Company, the Note or the shares of Common Stock
issuable upon conversion thereof and (b) it has made its own investment decision
regarding the Note and shares of Common Stock issuable upon conversion thereof
(including, without limitation, the income tax consequences of purchasing,
owning or disposing of the Note and shares of Common Stock issuable upon
conversion thereof in light of its particular situation and tax residence(s) as
well as any consequences arising under the laws of any taxing jurisdiction)
based on its own knowledge (and information it may have or which is publicly
available) with respect to the Company, the Note and the shares of Common Stock
issuable upon conversion thereof. It agrees that it will not and does not have
any right of recourse (whether by way of reimbursements, indemnity or otherwise)
against the Company or any other person in respect of such taxes and payments,
except as otherwise provided for herein.

 



- 29 -

 

 

(e)                It acknowledges that it has (a) had the opportunity to ask
questions and receive answers from the Company, (b) been furnished with all
other materials that it considers relevant to an investment in the Note and
shares of Common Stock issuable upon a conversion thereof and (c) been given the
opportunity fully to perform its own due diligence, in each case, to the extent
it has determined adequate to invest in the Note and shares of Common Stock
issuable upon conversion thereof.

 

(f)                It has consulted its own legal, accounting, financial and tax
advisors to extent it deems appropriate.

 

(g)               It has not engaged the services of a broker, investment banker
or finder to contact any potential investor nor has it agreed to pay any
commission, fee or other remuneration to any third party to solicit or contact
any potential investor. It has not engaged in any general solicitation or
published any advertisement in connection with the offer and sale of the Note
and shares of Common Stock.

 

(h)               It understands that the Note and shares of Common Stock
issuable upon conversion thereof have not been registered under the Securities
Act, are “restricted securities” (within the meaning of Rule 144 under the
Securities Act) and it is purchasing the Note and shares of Common Stock
issuable upon conversion thereof in accordance with a valid exemption from the
registration requirements under the Securities Act. It acknowledges that it will
receive the Note and (in certain circumstances) shares of Common Stock issuable
upon conversion thereof with a restrictive legend imprinted upon them. It will
not offer, sell, pledge, hedge or otherwise transfer the Note or shares of
Common Stock issuable upon conversion thereof except in a transaction that
complies with the Securities Act.

 

(i)                 It does not have a short position in, or other hedged
position with respect to, the Common Stock and its trading activities with
respect to the Note and the shares of Common Stock issuable upon conversion
thereof shall be in compliance with all applicable securities laws.

 

(j)                 It agrees not to trade in securities of the Company while in
possession of material, non-public information in a manner that would violate
the U.S. federal securities laws and acknowledges that it is aware of and agrees
to comply with the Securities Exchange Act of 1934, as amended, including
Sections 13 and 16 and associated rules and regulations thereunder, as such may
be applicable to its beneficial ownership of the shares of Common Stock issuable
upon conversion of the Note.

 

(k)               Survival of Representations and Warranties. All
representations and warranties of the Holder contained in this Agreement shall
survive the execution, delivery and acceptance thereof by the Parties and the
closing of the transactions described in this Agreement.

 

Section 8.02        Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Holder as of the date of this
Agreement and as of the date of issuance of the Note hereunder (except for any
representations and warranties which speak as to a specific date, which
representations and warranties shall be made as of the date specified) as
follows:

 



- 30 -

 

 

(a)                Existence. The Company and each of its Subsidiaries (i) is a
corporation duly incorporated, validly existing and in good standing under the
Laws of its jurisdiction of incorporation; (ii) has all necessary powers,
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and to own and lease its properties; and (iii) is duly
qualified to do business as a foreign corporation, and is in good standing, in
every jurisdiction where such concepts are applicable and the failure to be so
qualified or in good standing has not had, and could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)               Authorization. The Company has all necessary power and
authority to enter into, execute and deliver this Agreement and the Note and to
perform all of the obligations to be performed by it hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of the Note Documents and the consummation of the
transactions contemplated hereby and thereby, including without limitation the
expansion of the number of Directors to seven (7), have been duly authorized by
all necessary corporate action on the part of the Company and no further consent
or action is required to be obtained or taken, as the case may be, by the
Company, its Board or stockholders.

 

(c)                Capitalization. The authorized capital stock of the Company
consists of (i) 100,000,000 authorized shares of Common Stock, of which there
are 65,963,502 shares of Common Stock issued and outstanding as of the date
hereof and (ii) 500,000 authorized shares of preferred stock, none of which are
issued or outstanding as of the date hereof. All of the issued and outstanding
shares of Common Stock have been duly authorized and validly issued and are
fully paid and nonassessable. Except (i) for options to purchase Common Stock or
other equity awards (including restricted stock units) issued to employees and
members of the Board of Directors pursuant to the equity compensation plans or
arrangements disclosed in the filings made to the Commission, (ii) for
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company disclosed in the in the filings made to the
Commission, and (iii) as contemplated by this Agreement, there are no existing
options, warrants, calls, preemptive (or similar) rights, subscriptions or other
rights, agreements, arrangements or commitments of any character obligating the
Company to issue, transfer or sell, or cause to be issued, transferred or sold,
any shares of the capital stock of, or other equity interests in, the Company or
any securities convertible into or exchangeable for such shares of capital stock
or other equity interests, and there are no outstanding contractual obligations
of the Company to repurchase, redeem or otherwise acquire any shares of its
capital stock or other equity interests.  The issuance and sale of the Note will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Holder) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
any Company securities.

 

(d)               Enforceability. The Note Documents, when executed and
delivered by the Company, will constitute, the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
or general equitable principles (regardless of whether enforcement is sought in
equity or at Law).

 



- 31 -

 

 

(e)                Integration. The Company has not, directly or indirectly,
offered, sold or solicited any offer to buy, and the Company will not, directly
or indirectly, offer, sell or solicit any offer to buy, any security of a type
or in a manner which would be integrated with the sale of the Note and require
the Note to be registered under the Securities Act.

 

(f)                Private Placement. Assuming the accuracy of the Holder’
representations and warranties set forth in Section 8.01, no registration under
the Securities Act is required for the offer and sale of the Note by the Company
to the Holder as contemplated hereby.

 

(g)               No General Solicitation. None of the Company, its respective
Affiliates or any Person acting on its or any of their behalf (other than the
Holder, as to whom the Company make no representation or warranty) has engaged
or will engage in any form of general solicitation or general advertising
(within the meaning of Rule 502(c) under the Securities Act) in connection with
the offering of the Note.

 

(h)               Governmental Authorization. None of the execution and delivery
by the Company of the Note Documents, the performance by the Company of any of
the obligations to be performed by them hereunder or thereunder, or the
consummation by the Company of any of the transactions contemplated hereby or
thereby, will require any notice to, action, approval or consent by, or in
respect of, or filing or registration with, any Governmental Authority or other
Person, except filings required to be made with the Commission and notifications
to NASDAQ.

 

(i)                 No Conflicts. No consent or approval of, or notice to, any
Person is required by the terms of any Material Contract for the execution or
delivery of, or the performance of the obligations of the Company under, this
Agreement and the Note to which the Company is party or the consummation of the
transactions contemplated hereby or thereby, and such execution, delivery,
performance and consummation will not result in any breach or violation of, or
constitute a default under any Material Contract or any Law applicable to
Company, any of its Subsidiaries or any of its or their assets, subject in each
case to the application of Sections 9-406, 9-407 and 9-408 of the Uniform
Commercial Code as then in effect in any relevant jurisdiction.

 

(j)                 No Material Adverse Effect. Since the date of the Financial
Statements, there has been no change, effect, event, state of facts,
development, condition or circumstance that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(k)               Authorization of the Common Stock. The shares of Common Stock
issuable upon conversion of the Note have been duly authorized and reserved for
issuance upon such conversion by all necessary corporate action and such shares,
when issued upon such conversion, will be validly issued and will be fully paid
and non-assessable and free and clear of all Liens; and the issuance of such
shares upon such conversion will not be subject to the preemptive or other
similar rights of any securityholder of the Company.

 

(l)                 Public Filings, etc. As of the date hereof and the Closing
Date, (i) the Company’s 10-K for the period ended December 31, 2013 and 10-Q for
the quarterly period ended September 30, 2014 and the Company’s public filings
filed with the Commission since January 1, 2014 pursuant to the Exchange Act,
when all such above-referenced filings are taken collectively as a whole, do not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (ii) no written
information supplied by or on behalf of the Company or any of its Subsidiaries
to the Holder in connection with this Agreement, taken as a whole, includes an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 



- 32 -

 

 

(m)             Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the Company’s filings with the Commission, except as specifically
disclosed in a subsequent Commission filing prior to the date hereof: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to have a Material Adverse Effect, (ii) the Company has
not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or changed its principal registered public accounting firm, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities, except pursuant to existing Company equity
compensation plans. The Company does not have pending before the Commission any
request for confidential treatment of information.

 

(n)               Tax Matters. The Company (i) has filed all federal, state,
local and foreign income, franchise tax and all other tax returns reports and
declarations required by any jurisdiction to which it is subject to be filed or
has requested extensions thereof (except in any case in which the failure so to
file would not have a Material Adverse Effect), except as set forth in the
Company’s filings with the Commission, (ii) has paid all taxes required to be
paid by it and any other assessment, fine or penalty levied against it, to the
extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith and
(iii) has set aside on its books provision reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply, except in those, in each of the cases described
in clauses (i), (ii) and (iii) of this Section 8.02(n), that would not
singularly or in the aggregate have a Material Adverse Effect, except as set
forth in or contemplated in the Company’s filings with the Commission.

 

(o)               Solvency. Immediately after the consummation of the
transactions contemplated by the Note Documents to occur on the Closing Date,
(i) the fair value of the properties and assets of the Company and its
Subsidiaries, taken as a consolidated group, on a going concern basis will
exceed its debts and liabilities, subordinated, contingent or otherwise; (ii)
the present fair saleable value of the property of the Company and its
Subsidiaries, taken as a consolidated group, on a going concern basis will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) the Company and
its Subsidiaries, taken as a consolidated group, will be generally able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) the Company and its
Subsidiaries, taken as a consolidated group, will not have unreasonably small
capital with which to conduct its business, as now conducted.

 



- 33 -

 

 

(p)               Investment Company Act. The Company is not, and as a result of
the sale of the Note or the receipt or application of the proceeds therefrom
will not be, required to register under the U.S. Investment Company Act of 1940,
as amended.

 

(q)               Foreign Corrupt Practices Act. Neither the Company nor any of
its Subsidiaries nor any of its directors, officers, employees or, to the
Knowledge of the Company, Affiliates or agents, has taken any action, directly
or indirectly, that would result in a violation by such Persons of the FCPA,
including making use of the mails or any means or instrumentality of interstate
commerce corruptly in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA. The Company, any of its Subsidiaries and, to the
Knowledge of the Company, its Affiliates have conducted their respective
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

(r)                 Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

 

(s)                Internal Controls. The Company maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f) of
the Exchange Act) that complies with the requirements of the Exchange Act and
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles; the Company’s internal control over financial reporting
is effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting; there has been no fraud, whether or
not material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting; since the date
of the latest audited financial statements included or incorporated by reference
in the Company’s filings made to the Commission, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; except as set forth
in the the Company’s filings with the Commission, such disclosure controls and
procedures are effective. The Company is in compliance in all material respects
with all applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated by the Commission thereunder.

 



- 34 -

 

 

(t)                 Litigation. Except as set forth in the Company’s filings
made to the Commission, there is not pending or, to the knowledge of the
Company, threatened or contemplated, any action, suit or proceeding to which the
Company is a party or of which any property or assets of the Company is the
subject before or by any court or governmental agency, authority or body, or any
arbitrator, which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Effect.  There are no current or
pending legal, governmental or regulatory actions, suits or proceedings that are
required to be described in the filings made to the Commission that have not
been so described.

 

(u)               Compliance with NASDAQ Continued Listing Requirements. Except
as set forth in the Company’s filings made to the Commission and except as
otherwise described in this Agreement, the Company is, and has no reason to
believe that it will not, upon the issuance of the Note (and the shares of
Common Stock issuable upon conversion thereof), continue to be, in compliance
with the listing and maintenance requirements for continued listing on NASDAQ in
all material respects.

 

(v)               Form S-3 Eligibility. The Company is eligible to register the
resale of the Common Stock issuable upon conversion of the Note for resale by
the Holder on Form S-3 promulgated under the Securities Act.

 

(w)             Broker’s Fees. Neither the Company nor any of its Subsidiaries
has taken any action that would entitle any Person to any commission or
broker’s, finder’s, placement or other similar fee in connection with the
transactions contemplated by the Note Documents.

 

(x)               Survival of Representations and Warranties. All
representations and warranties of the Company contained in this Agreement shall
survive the execution, delivery and acceptance thereof by the Parties and the
closing of the transactions described in this Agreement.

 

ARTICLE 9.
EVENTS OF DEFAULT; REMEDIES

 

Section 9.01        Events of Default

 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                default by the Company in any payment of interest and late
charges and fees on the Note when due and payable and such default continues for
a period of five days;

 



- 35 -

 

 

(b)               default by the Company in the payment of any principal of the
Note when due and payable on the Maturity Date, upon declaration of acceleration
or otherwise and such default continues for a period of ten days;

 

(c)                failure by the Company to comply with its obligation to
convert the Note in accordance with this Agreement upon exercise of the Holder’s
conversion right, and such failure continues for a period of five days;

 

(d)               a material breach of representations and warranties under the
Note Documents;

 

(e)                failure by the Company in the performance of any other
covenant or agreement of the Company in the Note Documents that continues for a
period of 45 days after receipt by the Company of a Notice of Default;

 

(f)                if at any time the Company is not subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act;

 

(g)               any suspension from trading or the failure of the Common Stock
to be trading or listed on the NASDAQ;

 

(h)               Occurrence of a Material Adverse Effect;

 

(i)                 the entry by a court having jurisdiction in the premises of
(i) a decree or order for relief in respect of the Company of a voluntary case
or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law, (ii) a decree or order
adjudging the Company as bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Company under any applicable federal, state or foreign law or
(iii) appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company of any substantial part of
its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days; and

 

(j)                 the commencement by the Company of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree or order for relief in respect of the Company in an
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, or
the filing by it of a petition or answer or consent seeking reorganization or
relief under any applicable federal, state or foreign law, or the consent by it
to the filing of such petition or to the appointment of or taking possession by
a custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company of any substantial part of such entity’s
property, or the making by it of an assignment for the benefit of creditors, or
the admission by it in writing of its inability to pay its debts generally as
they become due, or the taking of corporate action by the Company in furtherance
of any such action.

 



- 36 -

 

 

Section 9.02        Acceleration of Maturity: Waiver of Past Defaults and
Rescission

 

(a)                If an Event of Default occurs and is continuing, then and in
every such case the Holder may declare 100% of the Principal Amount plus accrued
and unpaid interest on all the outstanding Note to be due and payable
immediately, by a notice in writing to the Company, and upon any such
declaration such Principal Amount plus accrued and unpaid interest shall become
immediately due and payable.

 

(b)               The Holder may (x) waive any existing Default and its
consequences and (y) at any time after a declaration of acceleration has been
made and before a judgment or decree for payment of the money due has been
obtained, rescind any such acceleration with respect to the Note and its
consequences if:

 

(i)                 such rescission will not conflict with any judgment or
decree of a court of competent jurisdiction; and

 

(ii)               all existing Events of Default have been cured or waived.

 

(c)                Upon any such waiver, the Default which has been waived shall
cease to exist and any Event of Default arising therefrom shall be deemed to
have been cured, for every other purpose of the Agreement; but not such waiver
shall extend to any subsequent or other Default or impair any right consequent.

 

(d)               No such rescission shall affect any other Default or impair
any right consequent thereon.

 

Section 9.03        Unconditional Right of Holder to Receive Payment

 

Notwithstanding any other provision of this Agreement, the right of the Holder
to receive payment of the Principal Amount (including interest in respect of the
Note held by the Holder, on or after the respective due dates expressed in the
Note or otherwise, as applicable), any accrued and unpaid interest and to
convert the Note in accordance with Article 6, or to bring suit for the
enforcement of any such payment on or after such respective dates or the right
to convert, shall not be impaired or affected without the consent of the Holder.

 

Section 9.04        Restoration of Rights and Remedies

 

If the Holder has instituted any proceeding to enforce any right or remedy under
this Agreement and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Holder, then and in every such
case, subject to any determination in such proceeding, the Company and the
Holder shall be restored severally and respectively to their former positions
hereunder and thereafter all rights and remedies of the Holder shall continue as
though no such proceeding had been instituted.

 

Section 9.05        Rights and Remedies Cumulative

 

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Note in the last paragraph of Section 3.05,
no right or remedy herein conferred upon or reserved to the Holder is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 



- 37 -

 

 

Section 9.06        Delay or Omission Not Waiver

 

No delay or omission of the Holder to exercise any right or remedy accruing upon
any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this Article or by law to the Holder may be exercised from time
to time, and as often as may be deemed expedient, by the Holder.

 

Section 9.07        Undertaking for Costs

 

In any suit for the enforcement of any right or remedy under this Agreement in
respect of the Note, a court may require any party litigant in such suit to file
an undertaking to pay the costs of the suit, and the court may assess reasonable
costs, including reasonable attorney’s fees and expenses, against any party
litigant in the suit having due regard to the merits and good faith of the
claims or defenses made by the party litigant; but the provisions of this
Section 9.07 shall not apply to any suit instituted by the Company or to any
suit instituted by the Holder for the enforcement of the payment of the
Principal Amount on the Note on or after the Maturity Date of the Note.

 

ARTICLE 10.
AMENDMENTS

Section 10.01    Amendments

 

No Note Document or provision thereof may be waived, amended or modified except
by an agreement or agreements in writing executed by the Company and the Holder;
provided, however, that, for the avoidance of doubt, this Section 10.01 shall
not limit in any way any provision of this Agreement that expressly allows or
requires any amendment, modification or waiver.

 

ARTICLE 11.
MISCELLANEOUS

 

Section 11.01    Transfer and Assignment

 

Holder may not transfer or assign at any time all or any portion of its rights,
interests or obligations under this Agreement or the Note or any other Note
Document to any Person other than an Affiliate of Holder without the prior
written consent of the Company (not to be unreasonably withheld, condition or
delayed, it being understood and agreed that the Company may withhold its
consent to such transfer or exchange if its Board of Directors determines in
good faith that such transfer would not be in the best interest of the Company
and its stockholders based on the proposed transferee’s investment intention or
investment history); provided, however, that, for the avoidance of doubt, this
sentence shall not limit in any way the transfer or assignment of shares of
Common Stock received upon conversion of the Note pursuant to (a) an effective
registration statement under the Securities Act, (b) Rule 144 or (c) another
applicable exemption from registration under the Securities Act. The Company may
not transfer or assign all or any portion of its rights, interests or
obligations under this Agreement or the Note without prior written consent of
the Holder; provided, however, that, for the avoidance of doubt, this sentence
shall not limit in any way the provisions of Article 6. In the event of any
transfer permitted pursuant hereto, the Company shall cause the Bank LC then in
effect to be transferred to such transferee prior to the expiration of such Bank
LC or issue a new Bank LC prior to the expiration of such Bank LC.

 



- 38 -

 

 

Section 11.02    Notices

 

(a)                Any notice or communication shall be in writing (including
telecopy promptly confirmed in writing) and delivered in person, sent by
electronic email or mailed by overnight mail addressed as follows:

 

if to the Company:



Kingold Jewelry, Inc.

15 Huangpu Science and Technology Park

Jiang’an District

Wuhan, Hubei Province, PRC 430023

Attention: Zhihong Jia

Chairman and Chief Executive Officer

e-mail: jzh888@aliyun.com

facsimile: (86 27) 65660703

 

with a copy (which shall not constitute notice) to:

 

Yvan-Claude J. Pierre

Reed Smith LLP

599 Lexington Avenue

22nd Floor

New York, NY 10022

e-mail: ypierre@reedsmith.com

facsimile: +1 212 521 5450

 

if to the Holder:

 

Fidelidade – Companhia de Seguros, S.A.
Fosun International Limited
No. 2 East Fuxing Road
Shanghai
PRC 200010
Attention: Xiao Feng Lu
e-mail: Lanan@fosun.com

 

- 39 -

 

 

facsimile: (86) 21 63321523
Attention Isabel Lage – Company Secretary
email: maria.isabel.lage@fidelidade.pt
facsimile: (+351) 21 3247495

 

with a copy (which shall not constitute notice) to:

 

Karen M. Yan

Latham & Watkins

8 Century Blvd IFC II 2610

Pudong, Shanghai

PRC 200120

e-mail: karen.yan@lw.com

facsimile: (86) 21 61016001

 

(b)               The Company, by notice to the Holder, may designate additional
or different addresses for subsequent notices or communications. The Holder, by
notice to the Company, may designate additional or different addresses for
subsequent notices or communications.

 

(c)                Any notice or communication overnight mailed to the Holder
shall be mailed to the Holder at the Holder’s address as it appears in Section
11.02(a) and shall be sufficiently given if so mailed within the time
prescribed.

 

Section 11.03    Confidentiality

 

(a)                Except as expressly authorized in this Agreement or the Note,
or except with the prior written consent of the Disclosing Party, the Recipient
hereby agrees that (i) it will use the Confidential Information of the
Disclosing Party solely for the purpose of the transactions contemplated by this
Agreement and the Note and exercising its rights and remedies and performing its
obligations hereunder and thereunder; (ii) it will keep confidential the
Confidential Information of the Disclosing Party; and (iii) it will not furnish
or disclose to any Person any Confidential Information of the Disclosing Party.

 

(b)               Notwithstanding anything to the contrary set forth in this
Agreement or any other Note Document, the Recipient may, without the consent of
the Disclosing Party, but, when permissible, with prior written notice to the
Disclosing Party, furnish or disclose Confidential Information of the Disclosing
Party to (i) the Recipient’s Affiliates and their respective Representatives,
actual or potential financing sources, investors or co-investors and permitted
assignees, purchasers, transferees or successors-in-interest, in each such case,
who need to know such information in order to provide or evaluate the provision
of financing to the Recipient or any of its Affiliates or to assist the
Recipient in evaluating the transactions contemplated by this Agreement and the
other Note Documents or in exercising its rights and remedies and performing its
obligations hereunder and thereunder and who are, prior to such furnishing or
disclosure, informed of the confidentiality and non-use obligations contained in
this Section 11.03 and who are bound by written or professional confidentiality
and non-use obligations no less stringent than those contained in this Section
11.03; and (ii) permitted assignees, purchasers, transferees or
successors-in-interest, in each such case, who need to know such information in
connection with such actual or potential assignment, sale or transfer,
including, following any such assignment, sale or transfer, in order to exercise
their rights and remedies and perform their obligations under this Agreement and
the other Note Documents and who are, prior to such furnishing or disclosure,
informed of the confidentiality and non-use obligations contained in this
Section 11.03 and who are bound by written or professional confidentiality and
non-use obligations no less stringent than those contained in this Section
11.03.

 



- 40 -

 

 

(c)                In the event that the Recipient, its Affiliates or any of
their respective Representatives is required by applicable Law, applicable stock
exchange requirements or legal or judicial process (including by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to furnish or disclose any portion of the Confidential
Information of the Disclosing Party, the Recipient shall, to the extent legally
permitted, provide the Disclosing Party, as promptly as practicable, with
written notice of the existence of, and terms and circumstances relating to,
such requirement, so that the Disclosing Party may seek, at its expense, a
protective order or other appropriate remedy (and, if the Disclosing Party seeks
such an order, the Recipient, such Affiliates or such Representatives, as the
case may be, shall provide, at their expense, such cooperation as such
Disclosing Party shall reasonably require). Subject to the foregoing, the
Recipient, such Affiliates or such Representatives, as the case may be, may
disclose that portion (and only that portion) of the Confidential Information of
the Disclosing Party that is legally required to be disclosed; provided,
however, that the Recipient, such Affiliates or such Representatives, as the
case may be, shall exercise reasonable efforts (at their expense) to preserve
the confidentiality of the Confidential Information of the Disclosing Party,
including by obtaining reliable assurance that confidential treatment will be
accorded any such Confidential Information disclosed. Notwithstanding anything
to the contrary contained in this Agreement or any of the other Note Documents,
in the event that the Recipient or any of its Affiliates receives a request from
an authorized representative of a U.S. or foreign tax authority for a copy of
this Agreement or any of the other Note Documents, the Recipient or such
Affiliate, as the case may be, may provide a copy hereof or thereof to such tax
authority representative without advance notice to, or the consent of, the
Disclosing Party; provided, however, that the Recipient shall, to the extent
legally permitted, provide the Disclosing Party with written notice of such
disclosure as soon as practicable.

 

(d)               Notwithstanding anything to the contrary contained in this
Agreement or any of the other Note Documents, the Recipient may disclose the
Confidential Information of the Disclosing Party, including this Agreement, the
other Note Documents and the terms and conditions hereof and thereof, to the
extent necessary in connection with the enforcement of its rights and remedies
hereunder or thereunder or as required to perfect the Recipient’s rights
hereunder or thereunder.

 

(e)                Neither Party shall, and each Party shall cause its
Affiliates not to, without the prior written consent of the other Party (which
consent shall not be unreasonably withheld or delayed), issue any press release
or make any other public disclosure with respect to the transactions
contemplated by this Agreement or any other Transaction Document, except if and
to the extent that any such release or disclosure is required by applicable Law,
by the rules and regulations of any applicable stock exchange or by any
Governmental Authority of competent jurisdiction, in which case, the Party
proposing (or whose Affiliate proposes) to issue such press release or make such
public disclosure shall use commercially reasonable efforts to consult in good
faith with the other Party regarding the form and content thereof before issuing
such press release or making such public announcement.

 



- 41 -

 

 

(f)                Except with respect to the Holder’s internal communications
or private communications with its Representatives, the Holder shall not, and
shall cause its Representatives, its Affiliates and its Affiliates’
Representatives not to make use of the name, nickname, trademark, logo, service
mark, trade dress or other name, term, mark or symbol identifying or associated
with the Company without the Company’s prior written consent to the specific use
in question, provided that the consent of the Company shall not be required with
respect to publication of the Company’s name and logos in the Holder’s
promotional materials, including without limitation the websites for the Holder
and its Affiliates consistent with its use of other similarly situated Third
Parties’ names and logos.

 

Section 11.04    Legal Holidays

 

If an Interest Payment Date is a Legal Holiday, payment shall be made on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period. If the Maturity Date of the Note is a Legal Holiday,
then (notwithstanding any other provision of this Agreement or of the Note)
payment of principal need not be made on such date, but may be made on the next
succeeding day that is not a Legal Holiday, with the same force and effect as if
made on the Maturity Date.

 

Section 11.05    Governing Law

 

THIS AGREEMENT AND THE NOTE, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS AGREEMENT OR THE NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 11.06    No Recourse against Others

 

An incorporator, director, officer, employee, Affiliate or shareholder of the
Company, solely by reason of this status, shall not have any liability for any
obligations of the Company under the Note, this Agreement or for any claim based
on, in respect of or by reason of such obligations or their creation. By
accepting the Note, the Holder shall waive and release all such liability. The
waiver and release shall be part of the consideration for the issue of the Note.

 

Section 11.07    Successors

 

All agreements of the Company and the Holder, as applicable, in this Agreement
and the Note shall bind their respective successors.

 



- 42 -

 

 

Section 11.08    Multiple Originals

 

The parties may sign any number of copies of this Agreement. Each signed copy
shall be an original, but all of them together represent the same agreement. One
signed copy is enough to prove this Agreement. Delivery of an executed
counterpart by facsimile shall be effective as delivery of a manually executed
counterpart thereof.

 

Section 11.09    Table of Contents; Headings

 

The table of contents and headings of the Articles and Sections of this
Agreement have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

 

Section 11.10    Severability Clause

 

In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and such
provision shall be ineffective only to the extent of such invalidity, illegality
or unenforceability.

 

Section 11.11    Calculations

 

Except as otherwise provided herein, the Company (or its agents) will be
responsible for making all calculations called for under this Agreement or the
Note. The Company (or its agents) will make all such calculations in good faith
and, absent manifest error, its calculations will be final and binding on the
Holder. Upon written request of the Holder, the Company (or its agents) will
provide a schedule of its calculations.

 

Section 11.12    Waiver of Jury Trial

 

EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SECURITIES OR
THE TRANSACTION CONTEMPLATED THEREBY.

 

Section 11.13    Consent to Jurisdiction

 

(a)                Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States sitting in the State
and City of New York, County and Borough of Manhattan, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Note, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such state court sitting in the State and City of New York, County
and Borough of Manhattan or, to the extent permitted by law, in such federal
court sitting in the State and City of New York, County and Borough of
Manhattan.

 



- 43 -

 

 

(b)               Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action proceeding arising out of or relating to this Agreement or the Note in
any New York State or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

Section 11.14    Force Majeure

 

In no event shall the Company be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software or hardware) services; it being understood that the Company shall use
reasonable efforts which are consistent with accepted practices in its industry
to resume performance as soon as practicable under the circumstances.

 

[Remainder of the page intentionally left blank]

 



- 44 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  KINGOLD JEWELRY, INC.         By:   /s/ Zhihong Jia     Name:   Zhihong Jia  
  Title:  Chairman & CEO           FIDELIDADE – COMPANHIA DE SEGUROS, S.A.      
  By: /s/ Rogero Campos Henriques     Name: Rogero Campos Henriques     Title:
Director           By: /s/ Antonio Desovsa Horonha     Name: Antonio Desovsa
Horonha     Title: Director

 

 



[Signature Page to Convertible Note Purchase Agreement]

 



 

 

  

SCHEDULE A

CREDIT SUPPORT

 

Bank LC

 

Due to applicable PRC laws restricting the use of construction-in-progress as
collateral, the Company has agreed to grant the bank issuing the Bank LC a
collateral interest in the following construction-in-progress, which will
support the issuance of the Bank LC to Holder: #1 and #2 buildings of Kingold
International Jewelry Park.

 

 

 

 

EXHIBIT A

 

FORM OF NOTE

 

FACE OF NOTE:

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF (THE
“SECURITIES”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND OTHER APPLICABLE LAWS AND MAY NOT
BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) (X) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND A CURRENT
PROSPECTUS, (Y) IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, OR (Z)
PURSUANT TO ANOTHER APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT AND (2) WITH THE COMPANY’S PRIOR WRITTEN CONSENT.

 

PRIOR TO GIVING EFFECT TO ANY TRANSACTION IN ACCORDANCE WITH THE FOREGOING
PARAGRAPH, THE COMPANY AND THE TRANSFER AGENT FOR THE SECURITIES, AS APPLICABLE,
RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS
OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE
PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE
AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.

 

6.0% Senior Secured Convertible Note due 2018

 

US$15,000,000

 

KINGOLD JEWELRY, INC., a company duly incorporated and validly existing under
the laws of the state of Delaware in the United States of America (herein called
the “Company”, which term includes any successor corporation under the Agreement
referred to on the reverse hereof), for value received hereby promises to pay to
Fidelidade – Companhia de Seguros, S.A., a company duly incorporated and
existing under the laws of Portugal, or registered assigns, the principal sum of
FIFTEEN MILLION UNITED STATES DOLLARS (US$15,000,000) on _____ __, 2018. The
Company will pay principal of the Note, interest and premium (if applicable)
thereon, as provided on the reverse hereof, in immediately available funds to
the Holder on each Interest Payment Date or other payment date, as the case may
be.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder the
right to convert this Note into shares of Common Stock of the Company and to the
ability of the Company to purchase this Note upon certain events, in each case,
on the terms and subject to the limitations referred to on the reverse hereof
and as more fully specified in the Agreement referred to on the reverse hereof.
Such further provisions shall for all purposes have the same effect as though
fully set forth at this place. Capitalized terms used but not defined herein
shall have such meanings as are ascribed to such terms in such Agreement. In the
case of any conflict between this Note and such Agreement, the provisions of
such Agreement shall control.

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

  KINGOLD JEWELRY, INC.         By:         Name:  Zhihong Jia     Title:
 Chairman & CEO

 

Date: ______ __, 2015

 

 

 

 

REVERSE OF NOTE:

 

KINGOLD JEWELRY, INC.

 

6.0% Senior Secured Convertible Note due 2018

 

This Note is a duly authorized and issued of note of the Company, designated as
its 6.0% Senior Secured Convertible Note due 2018 (the “Note”), in the aggregate
principal amount of US$15,000,000, issued under and pursuant to a Convertible
Note Purchase Agreement dated as of April 2, 2015 (the “Agreement”) between the
Company and Fidelidade – Companhia de Seguros, S.A., a company duly incorporated
and existing under the laws of Portugal, (the “Holder”), to which Agreement and
all agreements supplemental thereto reference is hereby made for a description
of the rights, limitations of rights, obligations, duties and immunities
thereunder of the Company and the Holder.

 

Except as provided for in the Agreement, principal and premium on this Note
shall be payable only against surrender therefor, while payments of interest on
this Note shall be made, in accordance with the Agreement and subject to
applicable laws and regulations, by wire transfer to such account as the Holder
shall designate by written instructions received by the Company no less than
fifteen (15) days prior to any applicable Interest Payment Date, which wire
instruction shall continue in effect until such time as the Holder otherwise
notifies the Company or the Holder no longer is the registered owner of this
Note.

 

Interest. The Note will bear interest at a rate of 6.0% per annum. Interest on
the Note will accrue from, and including the Closing Date, or from the most
recent date to which interest has been paid or duly provided for. Interest will
be payable annually on each Interest Payment Date. Interest on the Note will be
computed on the basis of a 365-day year comprised of twelve (12) months.
Interest will cease to accrue on the Note upon its maturity or conversion, as
the case may be.

 

Ranking. The Note constitute a general, senior, secured obligation of the
Company.

 

Credit Support. The Company agrees to grant to the Holder a security interest in
the Credit Support as identified in Schedule A to the Agreement, to secure the
payment, discharge and performance of all the Company’s obligations under the
Note.

 

Conversion. Subject to and upon compliance with the provisions of the Agreement
(including without limitation the conditions of conversion of this Note set
forth in Article 6 thereof), the Holder hereof has the right, at its option, to
convert the Principal Amount hereof and any and all accrued and unpaid interest
and fees or any portion of such principal which is $1,000 or an integral
multiple of $1,000 in excess thereof, into shares of Common Stock at the
Applicable Conversion Rate. The Conversion Rate is initially 869.57 shares of
Common Stock per $1,000 Principal Amount of Note (equivalent to an initial
Conversion Price of approximately $1.15), subject to adjustment in certain
events described in the Agreement. Upon conversion, the Company will deliver
shares of Common Stock as set forth in the Agreement. No fractional shares will
be issued upon any conversion.

 



 

 

 

In the event of a deposit or withdrawal of an interest in this Note, including
an exchange, transfer or conversion of this Note in part only, the Company shall
make an adjustment on its records to reflect such deposit or withdrawal in
accordance with the Agreement.

 

Acceleration of Maturity. Subject to certain exceptions in the Agreement, if an
Event of Default shall occur and be continuing, the Principal Amount plus
interest through such date on the Note, may be declared due and payable in the
manner and with the effect provided in the Agreement.

 

Amendments; Waiver of Existing Defaults. The Agreement permits the amendment
thereof and the modification of the rights and obligations of the Company and
the rights of the Holder under the Agreement at any time by the Company and
Holder. The Agreement also contains provisions permitting the Holder to waive
compliance by the Company with certain provisions of the Agreement and certain
existing Defaults under the Agreement and their consequences. Any such consent
or waiver by the Holder of any provision of or applicable to this Note shall be
conclusive and binding upon the Holder and upon all future Holders of this Note
and of any Note issued upon the registration of transfer hereof or in exchange
herefor or in lieu hereof, whether or not notation of such consent or waiver is
made upon this Note.

 

Representations and Warranties of Holder. The Holder hereby makes the
representations and warranties set forth in Article 8 of the Agreement.

 

Representations and Warranties of the Company. The Company hereby makes the
representations and warranties set forth in Article 8 of the Agreement.

 

This Note and any claim, controversy or dispute arising under or related to this
Note shall be governed by and construed in accordance with the laws of the State
of New York.

 

All terms used in this Note that are defined in the Agreement shall have the
meanings assigned to them in the Agreement.

 

 

 

 

 

CONVERSION NOTICE

 

If you want to convert this Note into Common Stock of the Company, check the
box: [ ]

 

To convert only part of this Note, state the Principal Amount to be converted:

 

US$

 

Signature:

  

 

 

 

EXHIBIT B 

 

FORM OF RESTRICTED STOCK LEGEND

 

THE SHARES OF COMMON STOCK REPRESENTED HEREBY (THE “SECURITIES”) HAVE NOT BEEN
AND WILL NOT BE REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) AND OTHER APPLICABLE LAWS, AND MAY NOT BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND A CURRENT PROSPECTUS, (2) IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, OR (3) PURSUANT TO ANOTHER
APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

 

PRIOR TO GIVING EFFECT TO ANY TRANSACTION IN ACCORDANCE WITH THE FOREGOING
PARAGRAPH, THE COMPANY AND THE TRANSFER AGENT FOR THE SECURITIES RESERVE THE
RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER
EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED
TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.




 

 

 

 

EXHIBIT C

 

FORM OF FOUNDER GUARANTEE

 

For value received, Mr. Zhihong Jia (the “Founder Guarantor”), hereby
absolutely, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, to the extent set forth in a Convertible Note Purchase
Agreement dated as of April 2, 2015 (the “Agreement;” terms capitalized and
otherwise not defined herein shall have the meaning ascribed to it therein)
between Kingold Jewelry, Inc. (the “Company”) and Fidelidade – Companhia de
Seguros, S.A. (the “Holder”), the due and punctual payment of the principal of,
premium, if any, and interest on, and all other amounts payable under, the
Company’s US$15,000,000 6.0% Senior Secured Convertible Note due 2018 (the
“Note”) and the performance of any and all obligations of the Company, under the
Agreement and the Note, including the obligation to reimburse the Purchase Price
to Holder in case the Agreement is unwound and the Note is cancelled due to the
non-delivery of the Bank LC (as defined in the Agreement) (collectively, the
“Obligations”). The Founder Guarantor hereby agrees that this is an absolute
guarantee of payment and performance and is not a guarantee of collection. The
Founder Guarantor and by its acceptance of this guarantee, the Holder, hereby
confirm that it is the intention of the Founder Guarantor and Holder that this
guarantee (this “Founder Guarantee”) and the obligations of the Founder
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of any bankruptcy, insolvency or similar proceeding. To effectuate the
foregoing intention, the Founder Guarantor and Holder hereby irrevocably agree
that the obligations of the Founder Guarantor under this guarantee at any time
shall be limited to the maximum amount as will result in the obligations of the
Founder Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.

 

This Founder Guarantee will not be discharged with respect to the Note except by
payment in full of the principal of, premium, if any, and interest on the Note
and all other amounts payable or as otherwise contemplated in the Note
Documents. In case of the failure of the Company punctually to pay any such
principal of, premium, if any, and interest on the Note and all other amounts
payable, the Founder Guarantor hereby agrees to cause any such payment to be
made punctually when and as the same shall become due and payable, whether at
the stated maturity, by acceleration or otherwise, and as if such payment were
made by the Company. In the case of any extension of time of payment or renewals
of any of the Obligations, the Founder Guarantor hereby agrees that the same
will be promptly paid in full when due, whether at the extended maturity, by
acceleration or otherwise, in accordance with the terms of such extension or
renewal.

 

Subject to certain exceptions as set forth in the Note Documents, all payments
of, or in respect of, principal of, and premium (if any) and interest on the
Note or under this guarantee will be made without offset, defense, claim or
counterclaim of any kind, including without limitation withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges of whatever nature imposed or levied by or within any
jurisdiction in which the Company or the Founder Guarantor is organized or
resident for tax purposes (or any political subdivision or taxing authority
thereof or therein), unless such withholding or deduction is required by law or
by regulation or governmental policy having the force of law. In the event that
any such withholding or deduction is so required, the Founder Guarantor will pay
such additional amounts as will result in receipt by the Holder of such amounts
as would have been received by the Holder had no such withholding or deduction
been required.

 



 

 

 

To the fullest extent permitted by law, the Founder Guarantor hereby expressly
waives any and all rights or defenses arising by reason of any law which would
otherwise require any election of remedies by Holder. The Founder Guarantor
waives promptness, diligence, notice of the acceptance of this guarantee and of
the Obligations, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of any Obligations incurred and all other
notices of any kind, all defenses which may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of the Company or any other
person interested in the transactions contemplated by the Note Documents
(including any other guarantor), and all suretyship defenses generally (other
than fraud or willful misconduct by Holder or any of its subsidiaries or
affiliates, defenses to the payment of the Obligations that are available to the
Company under the Note Documents as adjudicated by court or as mutually agreed
by the Company and the Holder). The Founder Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the transactions
contemplated by the Note Documents and that the waivers set forth in this
Founder Guarantee are knowingly made in contemplation of such benefits.

 

No failure on the part of Holder to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise by Holder of any right, remedy or power hereunder
preclude any other or future exercise of any right, remedy or power hereunder.
Each and every right, remedy and power hereby granted to Holder shall be
cumulative and not exclusive of any other, and may be exercised by Holder at any
time or from time to time. Holder shall not have any obligation to proceed at
any time or in any manner against, or exhaust any or all of Holder’s rights
against, the Company or any other person (including any other guarantor) liable
for any Obligations prior to proceeding against the Founder Guarantor hereunder.

 

The Obligations of the Founder Guarantor hereunder are independent of the
Obligations of the Company under any Note Document. A separate action may be
brought against the Founder Guarantor to enforce this guarantee, whether or not
any action is brought against the Company or whether or not the Company is
joined in any such action. This guarantee shall continue or be reinstated if at
any time any amount or property received on account of any Obligation must, in
Holder’s reasonable judgment, be returned or forfeited by Holder as a result of
any claim or counterclaim by anyone, or for any other reason whatsoever, all as
if such amount or property had not been received. The Founder Guarantor hereby
agrees that its obligations under this guarantee shall be irrevocable, absolute
and unconditional, irrespective of, and the Founder Guarantor hereby irrevocably
waives any claim the Founder Guarantor may now have or hereafter acquire as a
result of this guarantee against Holder in any bankruptcy, insolvency,
liquidation or reorganization proceeding and any defenses the Founder Guarantor
may now have or hereafter acquire in any way relating to any or all of the
following:

 



 

 

 

(a)                the legality, validity or enforceability, avoidance or
subordination of any of the Obligations;

 

(b)               the value, genuineness, validity, regularity or enforceability
of any agreement or instrument under which any Obligations have been incurred,
including the Note Documents or any agreement or instrument relating thereto;

 

(c)                any change in the time, place or manner of payment of, or in
any other term of, the Obligations or any other obligation of the Company under
any Note Document, or any rescission, waiver, amendment or other modification of
any Note Document or any other agreement, including any increase in the
Obligations resulting from any extension of additional credit or otherwise;

 

(d)               any taking, exchange, substitution, release, impairment or
non-perfection of any collateral, or any taking, release, impairment, amendment,
waiver or other modification of any guarantee, for the Obligations;

 

(e)                the absence of any attempt by, or on behalf of, Holder to
collect, or take any other action to enforce, all or any part of the Obligations
from the Company or any other Person;

 

(f)                the election of any remedy by, or on behalf of, Holder with
respect to all or any part of the Obligations, including the manner of sale,
disposition or application of proceeds of any collateral or other assets to all
or part of the Obligations;

 

(g)               any default, failure or delay, willful or otherwise, in the
performance of the Obligations;

 

(h)               the waiver, consent, extension, forbearance or granting of any
indulgence by, or on behalf of, Holder or any of its Affiliates with respect to
any provision of the Note Documents;

 

(i)                 any change, restructuring or termination of the corporate
structure, ownership or existence of the Company or any of its Subsidiaries;

 

(j)                 the election by, or on behalf of, Holder, in any proceeding
instituted under the United States Bankruptcy Code of the application of Section
1111 (b)(2) of the United States Bankruptcy Code or any similar provision under
a bankruptcy code of another country or territory;

 

(k)               any borrowing by the Company or grant of a security interest
by the Founder Guarantor, as debtor-in-possession, under Section 364 of the
United States Bankruptcy Code, or the disallowance under Section 502 of the
United States Bankruptcy Code of all or any portion of the claims of Holder for
repayment of all or any part of the Obligations or any similar provision under a
bankruptcy code of another country or territory;

 

(l)                 the dissolution, liquidation or termination of operations of
the Company;

 



 

 

 

(m)             any failure of Holder to disclose to the Founder Guarantor any
information relating to the condition (financial or otherwise), operations,
properties, assets, nature of assets, liabilities or prospects of the Company
now or hereafter known to Holder (the Founder Guarantor waiving any duty of
Holder to disclose such information);

 

(n)               the failure of any other Person to execute or deliver this
guarantee or any other guarantee or agreement or the release or reduction of
liability of any grantor or other guarantor or surety with respect to the
Obligations;

 

(o)               any defense, set-off or counterclaim (other than a defense of
payment or performance) that may at any time be available to, or be asserted by,
the Company against Holder; or

 

(p)               other than payment in full of the Obligations, any other
circumstance (including, without limitation, any statute of limitations) or
manner of administering the transactions contemplated under the Note Documents
or any existence of or reliance on any representation by Holder that might vary
the risk of any grantor or otherwise might constitute a legal or equitable
discharge or defense of a surety or guarantor.

 

The Founder Guarantor hereby unconditionally and irrevocably waives (i) any
right to revoke this guarantee and acknowledges that this guarantee is
continuing in nature and applies to all presently existing and future
Obligations and (ii) any defense based on any right of set-off or recoupment or
counterclaim against or in respect of the Obligations.

 

The Founder Guarantor, to the fullest extent permitted by law, hereby
irrevocably waives any defense arising by reason of: (i) any disability or other
defense of the Company or any other Person, including but not limited to the
insolvency or bankruptcy of the Company or any other Person, or any stay in
connection with any such insolvency or bankruptcy proceedings; (ii) the
cessation from any cause whatsoever, other than payment in full or other
satisfaction, of the Obligations; (iii) the application by the Company of the
proceeds of any Obligation for purposes other than the purposes represented by
the Company to Holder or intended or understood by Holder or the Founder
Guarantor; or (iv) any act or omission by Holder which directly or indirectly
results in or aids the discharge or release of the Company, any other Person, or
any Obligation, or any collateral, by operation of law or otherwise. The Founder
Guarantor, to the fullest extent permitted by law, waives all rights which it
may have under: (1) any law which may limit the amount of a deficiency judgment
based on any Obligation; (2) any bar to deficiency judgments; (3) any
requirement of law that Holder exhaust any rights against any obligor or any
security for the Obligations before proceeding against the Founder Guarantor;
(4) any law which may prohibit Holder from enforcing its rights and remedies
against the Company by both a private sale and an action in court; or (5) any
law which requires that a court action to enforce Holder’s rights be an action
to foreclose any security instrument securing the Obligations.

 



 

 

 

The Founder Guarantor hereby represents and warrants that: (i) the execution,
delivery and performance of this guarantee do not contravene any provision of
any law, regulation, rule, decree, order, judgment or contractual restriction
binding on the Founder Guarantor or its assets; (ii) all consents, approvals,
authorizations, permits of, filings with and notifications to, any governmental
authority necessary for the due execution, delivery and performance of this
guarantee by the Founder Guarantor have been obtained or made and all conditions
thereof have been duly complied with, and no other action by, and no notice to
or filing with, any governmental authority or regulatory body is required in
connection with the execution, delivery or performance of this guarantee; (iii)
assuming due execution and delivery of this guarantee, this guarantee
constitutes a legal, valid and binding obligation of the Founder Guarantor
enforceable against the Founder Guarantor in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar Laws affecting creditors’ rights generally, and
general equitable principles; (iv) the Founder Guarantor has the legal capacity
to enter, and has freely and voluntarily entered, into this guarantee and has
had the opportunity to consult his own counsel and any other advisor with
respect to this guarantee, the Note Documents and the Obligations; and (v) the
Founder Guarantor has the financial capacity to pay and perform its obligations
under this guarantee, and all funds necessary for the Founder Guarantor to
fulfill its obligations under this guarantee shall be available to the Founder
Guarantor (or its assignee) for so long as this guarantee shall remain in
effect.

 

The Founder Guarantor may not assign or delegate its rights, interests or
obligations hereunder to any other person, in whole or in part, (except by
operation of Law) without the prior written consent of Holder or its assignee;
provided, however, that Holder can assign its rights, interests and obligations
hereunder, in whole or in part, without the prior consent of the Founder
Guarantor.

 

This guarantee may not be revoked or terminated and shall remain in full force
and effect and shall be binding on the Founder Guarantor, its successors and
assigns until all of the Obligations have been paid in full.

 

Neither this guarantee nor any provision hereof may be waived, amended or
modified except by an agreement or agreements in writing executed by the Founder
Guarantor and Holder.

 

Any notice or communication shall be in writing (including telecopy promptly
confirmed in writing) and delivered in person, sent by electronic email or
mailed by overnight mail addressed as follows:

 

if to the Founder Guarantor:



Mr. Zhihong Jia

Kingold Jewerly, Inc.

15 Huangpu Science and Technology Park,

Jiang’an District

Wuhan, Hubei Province, PRC 430023

e-mail: jzh888@aliyun.com

facsimile: (86 27) 65660703

 



 

 

 

with a copy (which shall not constitute notice) to:

 

Yvan-Claude J. Pierre

Reed Smith LLP

599 Lexington Avenue

22nd Floor

New York, NY 10022

e-mail: ypierre@reedsmith.com

facsimile: +1 212 521 5450

 

if to Holder:

 

Fidelidade – Companhia de Seguros, S.A.
Fosun International Limited
No. 2 East Fuxing Road
Shanghai
PRC 200010
Attention: Xiao Feng Lu
e-mail: Lanan@fosun.com
facsimile: (86) 21 63321523]

 

Attention: Isabel Lage – Company Secretary email:
maria.isabel.lage@fidelidade.pt facsimile: (+351) 21 3247495

 

with a copy (which shall not constitute notice) to:

 

Karen M. Yan

Latham & Watkins

8 Century Blvd IFC II 2610

Pudong, Shanghai

PRC 200120

e-mail: karen.yan@lw.com

facsimile: (86) 21 61016001

 

The Founder Guarantor, by notice to Holder, may designate additional or
different addresses for subsequent notices or communications. Holder, by notice
to the Founder Guarantor, may designate additional or different addresses for
subsequent notices or communications. Any notice or communication overnight
mailed to Holder shall be mailed to Holder at Holder’s address as it appears
above and shall be sufficiently given if so mailed within the time prescribed.

 



 

 

 

THIS GUARANTEE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS GUARANTEE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

All agreements of the Founder Guarantor and Holder, as applicable, in this
guarantee shall bind their respective successors.

 

Delivery of an executed counterpart of this guarantee by facsimile shall be
effective as delivery of a manually executed counterpart thereof.

 

In case any provision in this guarantee shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and such
provision shall be ineffective only to the extent of such invalidity, illegality
or unenforceability.

 

EACH OF THE FOUNDER GUARANTOR AND HOLDER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE
TRANSACTION CONTEMPLATED HEREBY.

 

Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States sitting in the State and City of New York,
County and Borough of Manhattan, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Guarantee, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such state court
sitting in the State and City of New York, County and Borough of Manhattan or,
to the extent permitted by law, in such federal court sitting in the State and
City of New York, County and Borough of Manhattan.

 

Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action proceeding arising out
of or relating to this Guarantee in any New York State or federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


 

[Signature Page Follows]

 

 

 

 



      MR. ZHI HONG JIA         ACCEPTED AND AGREED BY:         FIDELIDADE –
COMPANHIA DE SEGUROS, S.A.         By:         Name:     Title:         By:    
  Name:     Title:

 

 

 

 

EXHIBIT D

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of ______ __, 2015, between Kingold Jewelry, Inc., a company duly
incorporated and existing under the laws of Delaware (the “Company”), and
Fidelidade – Companhia de Seguros, S.A., a company duly incorporated and
existing under the laws of Portugal (the “Holder”).

 

In connection with the Convertible Note Purchase Agreement, dated as of April 2,
2015, entered into by the Company and the Holder (the “Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the Purchase
Agreement, to issue and sell to the Holder a note of the Company (the “Note”),
which will, among other things, be convertible into shares of the Company's
common stock, $0.001 par value per share (the “Common Stock”) to the Holder (as
converted, the “Conversion Shares”) in accordance with the terms of the Purchase
Agreement and the Note.

 

To induce the Holder to consummate the transactions contemplated by the Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.

 

The Company and the Holder hereby agrees as follows:

 

Section 1.                Definitions. Capitalized terms used and not otherwise
defined herein that are defined in the Purchase Agreement shall have the
meanings given such terms in the Purchase Agreement. As used in this Agreement,
the following terms shall have the following meanings:

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 



 

 

 

“Effectiveness Deadline” means, (i) with respect to the Initial Registration
Statement required to be filed hereunder, the earlier of (A) the 90th calendar
day after the date of the issuance of the Note (or the 180th calendar day after
such date in the event that such Registration Statement is subject to review by
the SEC) and (B) the fifth Trading Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Registration
Statement will not be reviewed or will not be subject to further review, and
(ii) with respect to any additional Registration Statements which may be
required pursuant to Section 2, the earlier of (A) the 90th calendar day
following the date on which an additional Registration Statement is required to
be filed hereunder (or the 180th calendar day after the date hereof in the event
that such Registration Statement is subject to review by the SEC) and (B) the
fifth Trading Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
reviewed or will not be subject to further review.

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required hereunder, the 60th calendar day following the date of the issuance of
the Note and, with respect to any additional Registration Statements which may
be required pursuant to Section 2, the earliest practical date on which the
Company is permitted to file such additional Registration Statement related to
the Registrable Securities (taking into account any Staff position with respect
to date on which the Staff will permit such additional Registration Statement to
be filed with the SEC).

 

“Registrable Securities” means, as of any date of determination, (a) all
Conversion Shares then issuable upon conversion in full of the Note (assuming on
such date the Note is converted in full without regard to any conversion
limitations therein), and (b) any securities issued or then issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities for so long as (x) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the SEC under the 1933 Act and such Registrable
Securities have been disposed of in accordance with such effective Registration
Statement, or (y) such Registrable Securities are able to be sold without
restriction pursuant to Rule 144 (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable).

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2, including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

 



 

 

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission.

 

Section 2.                Registration Statement Requirements.

 

(a)                The Company shall prepare and, as soon as practicable, but in
no event later than the Filing Deadline, file with the SEC the Initial
Registration Statement on Form S-3, or such other form reasonably acceptable to
the Holder, covering the resale by the Holder of all or such portion of the
Registrable Securities (as determined on the date of such filing and the
effective date of such Registration Statement, as applicable) as permitted by
the SEC (provided that the Company shall use reasonably diligent efforts to
advocate with the SEC for the registration of all of the Registrable Securities)
pursuant to Rule 415. In no event shall the Company include any securities other
than Registrable Securities on any Registration Statement pursuant to this
Section 2 without the prior written consent of the Holder. The Company shall use
its reasonable best efforts to have such Initial Registration Statement, and
each other Registration Statement required to be filed pursuant to the terms
hereof, declared effective by the SEC as soon as practicable, but in no event
later than the applicable Effectiveness Deadline. If at any time all Registrable
Securities are not covered by the Initial Registration Statement filed pursuant
to this Section 2, the Company shall file with the SEC one or more additional
Registration Statements so as to cover all of the Registrable Securities not
covered by the Initial Registration Statement, in each case, as soon as
practicable (taking into account any Staff position with respect to date on
which the Staff will permit such additional Registration Statement(s) to be
filed with the SEC), but in no event later than the applicable Filing Deadline
for such additional Registration Statement(s). By 9:30 a.m. New York time on the
Business Day following the effective date of each Registration Statement filed
in accordance herewith, the Company shall file with the SEC in accordance with
Rule 424 under the 1933 Act the final prospectus to be used in connection with
sales pursuant to such Initial Registration Statement. The Company shall not be
required to keep such Registration Statements filed in connection herewith
effective (and the prospectus contained therein available for use) after the
earlier of (i) the date as of which the Holder may sell all of the Registrable
Securities required to be covered by such Registration Statement without
restriction pursuant to Rule 144 (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (ii) the date on which the
Holder shall have sold all of the Registrable Securities either pursuant to a
Registration Statement or Rule 144 (such earlier date, the “Registration Rights
Expiration Date”, and such period commencing on the date hereof and ending on
the Registration Rights Expiration Date, the “Registration Period”).

 

(b)               If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Holder on a delayed or continuous basis under Rule 415 at then-prevailing market
prices (and not fixed prices) (or as otherwise may be reasonably acceptable to
the Holder), or if after the filing of the Initial Registration Statement with
the SEC pursuant to this Section 2, the Company is otherwise required by the
Staff or the SEC to reduce the number of Registrable Securities included in such
Initial Registration Statement, then the Company shall reduce the number of
Registrable Securities to be included in such Initial Registration Statement
(with the prior consent, not to be unreasonably withheld, of the Holder as to
the specific Registrable Securities to be removed therefrom) until such time as
the Staff and the SEC shall so permit such Registration Statement to become
effective and be used as aforesaid. Notwithstanding anything in this Agreement
to the contrary, if after giving effect to the actions referred to in the
immediately preceding sentence, the Staff or the SEC does not permit such
Registration Statement to become effective and be used for resales by the Holder
on a delayed or continuous basis under Rule 415 at then-prevailing market prices
(and not fixed prices) (or as otherwise may be reasonably acceptable to the
Holder), the Company shall not request acceleration of the effective date of
such Registration Statement, the Company shall promptly (but in no event later
than 48 hours) request the withdrawal of such Registration Statement pursuant to
Rule 477 under the 1933 Act. In the event of any reduction in Registrable
Securities pursuant to this paragraph, the Company shall file additional
Registration Statements as permitted by the Staff or the SEC in accordance with
this Section 2 until such time as all Registrable Securities have been included
in Registration Statements that have been declared effective and the prospectus
contained therein is available for use by the Holder.

 



 

 

 

(c)                In addition, in the event that the Staff or the SEC requires
the Holder seeking to resell securities under a Registration Statement filed
pursuant to this Agreement to be specifically identified as an “underwriter” in
order to permit such Registration Statement to become effective, and the Holder
does not consent to being so named as an underwriter in such Registration
Statement, then, in each such case, the Company shall reduce the total number of
Registrable Securities to be registered on behalf of the Holder, until such time
as the Staff or the SEC does not require such identification or until the Holder
accepts such identification and the manner thereof. If notwithstanding any such
reduction, the Staff or the SEC still requires that the Holder be specifically
identified as an “underwriter” in order to permit such Registration Statement to
be declared effect, the Holder may, at its option, elect to have no Registrable
Securities of the Holder be included in such Registration Statement; provided,
that solely for purposes of Section 12 of the Note, such Registration Statement
shall be deemed to have been declared effective as of the date of such election
by the Holder.

  

(d)               If the filing, initial effectiveness or continued use of a
registration statement, including a shelf registration statement pursuant to
Rule 415 under the Securities Act, in respect of a registration pursuant to this
Section 2 at any time (i) would require the Company to make a public disclosure
of material non-public information, which disclosure in the good faith judgment
of the board of directors of the Company both (A) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
registration statement and (B) would not be in the best interests of the Company
or would have a material adverse effect on the Company or its business or on the
Company’s ability to effect a material proposed acquisition, disposition,
financing, reorganization, recapitalization or similar transaction, or (ii) if
the Company reasonably believes that effecting such registration would
materially and adversely affect an offering of securities of the Company, the
preparation of which is then contemplated, then the Company may, upon giving
prompt written notice of such action to the Holder, delay the filing or initial
effectiveness of, or suspend use of, such registration statement; provided, that
the Company shall not be permitted to do so (A) more than two times during any
12 month period, (B) for a period exceeding 30 days on any one occasion or (C)
for a period exceeding 60 days in any 12 month period. In the event the Company
exercises its rights under the preceding sentence, the Holder agrees to suspend,
promptly upon its receipt of the notice referred to above, its use of any
prospectus relating to such registration in connection with any sale or offer to
sell Registrable Securities. The Company shall promptly notify the Holder of the
expiration of any period during which it exercised its rights under this Section
2 (d). The Company agrees that, in the event it exercises its rights under this
Section 2(d), it shall, within 30 days (or 60 days, as applicable) following the
Holder’s receipt of the notice of suspension, update the suspended registration
statement as may be necessary to permit the Holder to resume use thereof in
connection with the offer and sale of its Registrable Securities in accordance
with applicable law. For the avoidance of doubt, this Section 2(d) does not
modify or affect the Filing Deadline or any of the Company’s obligations under
Section 2(a).

 



 

 

 

Section 3.                Registration Procedures. If and whenever the Company
is required by the provisions of Section 2 to effect the registration of any
Registrable Securities under the 1933 Act, the Company will, as expeditiously as
possible:

 

(a)                subject to the timelines provided in this Agreement, prepare
and file the Registration Statement with the SEC, with respect to such
Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become and remain effective for the period of the
distribution contemplated thereby (determined as herein provided), respond as
promptly as commercially practicable to any comments received from the SEC with
respect to a Registration Statement or any amendment thereto and file any
pre-effective amendments with respect to a Registration Statement as promptly as
reasonable possible, and promptly provide to the Holder copies of all filings
and SEC letters of comment related to the Holder or the offering of the
Registrable Securities (provided that the Company shall excise any information
contained therein which would constitute material non-public information
regarding the Company or any subsidiary) and notify the Holder (by telecopier or
by e-mail addresses provided by the Holder) on or before the second Business Day
thereafter that the Company receives notice that (i) the SEC has no comments or
no further comments on the registration statement, and (ii) the registration
statement has been declared effective;

 

(b)               prepare and file with the SEC such amendments and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and prepare
and file with the SEC such additional Registration Statements as may be required
hereunder and to keep each additional Registration Statement effective, in each
case, at all times during the Registration Period;

 

(c)                furnish to the Holder such number of copies of the
Registration Statement and the prospectus included therein (including each
preliminary prospectus) as the Holder reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such Registration Statement or make them electronically available;

 

(d)               use its reasonable best efforts to register or qualify the
Registrable Securities covered by such Registration Statement at all times
during the Registration Period under the securities or “Blue Sky” laws of such
jurisdictions as the Holder shall request in writing, provided, however, that
the Company shall not for any such purpose be required to qualify to transact
business as a foreign corporation in any jurisdiction where it is not so
qualified or to consent to service of process in any such jurisdiction;

 



 

 

 

(e)                if applicable, list the Registrable Securities covered by
such Registration Statement with the principal market or exchange on which the
Common Stock is then listed;

 

(f)                promptly notify the Holder of the Company’s becoming aware
that a prospectus relating thereto is required to be delivered under the 1933
Act, of the happening of any event or passage of time of which the Company has
knowledge as a result of which the prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing or the financial statements included therein ineligible for inclusion
or which becomes subject to a SEC, state or other governmental order suspending
the effectiveness of the Registration Statement covering any of the Registrable
Securities. The Holder hereby covenants that it will not sell any Registrable
Securities pursuant to such prospectus during the period commencing at the time
at which the Company gives the Holder notice of the suspension of the use of
such prospectus in accordance with this Section 3(f) and ending at the time the
Company gives the Holder notice that the Holder may thereafter effect sales
pursuant to the prospectus, or until the Company delivers to the Holder or files
with the SEC an amended or supplemented prospectus.

 

(g)               The Company shall cooperate with any broker-dealer through
which the Holder proposes to resell its Registrable Securities in effecting a
filing with the FINRA Corporate Financing Department pursuant to FINRA Rule
5110, as requested by any the Holder, and the Company shall pay the filing fee
required by such filing within two (2) Business Days of request therefor.

 

Section 4.                Provision of Documents. It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities of the
Holder that the Holder shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

 

Section 5.                Expenses. All expenses incurred by the Company in
complying with Section 2, including, without limitation, all registration and
filing fees, printing expenses (if required), fees and disbursements of counsel
and independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “Blue Sky” laws, fees of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) in connection with any filing with FINRA pursuant to
FINRA Rule 5110 that may be required to be made by any broker through which the
Holder intends to make sales of Registrable Securities, transfer taxes, and fees
of transfer agents and registrars, are called “Registration Expenses.” The
Company will pay all Registration Expenses in connection with any Registration
Statement described in Section 2.

 



 

 

 

Section 6.                Indemnification.

 

(a)                In the event any Registrable Securities are included in any
Registration Statement under this Agreement, to the fullest extent permitted by
law, the Company will, and hereby does, indemnify, hold harmless and defend the
Holder, each of its directors, officers, shareholders, members, partners,
employees, agents, advisors, representatives (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls the
Holder within the meaning of Section 15 of the 1933 Act or Section 20 of the
Securities Exchange Act of 1934 Act, as amended (the “1934 Act”), and each of
the directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) of such controlling Persons (each, an “Holder Party” and
collectively, the “Holder Parties”), against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, lawsuit, inquiry, proceeding, investigation or
appeal taken from the foregoing by or before any court or governmental,
administrative or other regulatory agency, body or the SEC, whether pending or
threatened, whether or not an Holder Party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “Blue Sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (ii) any untrue statement or alleged untrue statement of a material fact
contained in any prospectus (as amended or supplemented) or in any prospectus
supplement or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading (the
matters in the foregoing clauses (i) and (ii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the Holder
Parties, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Holder Party arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by the Holder Party for the
Holder Party expressly for use in connection with the preparation of such
Registration Statement, prospectus or prospectus supplement or any such
amendment thereof or supplement thereto; (ii) shall not be available to the
Holder to the extent such Claim is based on a failure of the Holder to deliver
or to cause to be delivered the prospectus (as amended or supplemented) made
available by the Company (to the extent applicable), including, without
limitation, a corrected prospectus, if such prospectus (as amended or
supplemented) or corrected prospectus was timely made available by the Company
pursuant to Section 3 and then only if, and to the extent that, following the
receipt of the corrected prospectus no grounds for such Claim would have
existed; and (iii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Holder Party and shall survive the transfer of any of the
Registrable Securities by the Holder pursuant to Section 8(f).

 



 

 

 

(b)               In connection with any Registration Statement in which the
Holder is participating, the Holder agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an “Company Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
relating to the Holder furnished to the Company by the Holder expressly for use
in connection with such Registration Statement; and, subject to Section 6(c) and
the below provisos in this Section 6(b), the Holder will reimburse a Company
Party any legal or other expenses reasonably incurred by such Company Party in
connection with investigating or defending any such Claim; provided, however,
the indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Holder, which consent shall not be unreasonably withheld
or delayed, provided further that the Holder shall be liable under this Section
6(b) for only that amount of a Claim or Indemnified Damages as does not exceed
the net proceeds to the Holder as a result of the applicable sale of Registrable
Securities pursuant to such Registration Statement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Company Party and shall survive the transfer of any of the Registrable
Securities by the Holder pursuant to Section 8(f).

 

(c)                Promptly after receipt by an Holder Party or Company Party
(as the case may be) under this Section 6 of notice of the commencement of any
action or proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, the Holder Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Holder Party or the Company Party (as the case may
be); provided, however, an Holder Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to the Holder Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim
(including, without limitation, any impleaded parties) include both the Holder
Party or Company Party (as the case may be) and the indemnifying party, and the
Holder Party or such Company Party (as the case may be) shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent the Holder Party or such Company Party and the indemnifying
party (in which case, if the Holder Party or such Company Party (as the case may
be) notifies the indemnifying party in writing that it elects to employ separate
counsel at the expense of the indemnifying party, then the indemnifying party
shall not have the right to assume the defense thereof on behalf of the
indemnified party and such counsel shall be at the expense of the indemnifying
party, provided further that in the case of clause (iii) above the indemnifying
party shall not be responsible for the reasonable fees and expenses of more than
one (1) separate legal counsel for all Holder Parties or Company Parties (as the
case may be). The Company Party or Holder Party (as the case may be) shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Company Party or Holder Party (as the case may be) which relates to such
action or Claim. The indemnifying party shall keep the Company Party or Holder
Party (as the case may be) reasonably apprised at all times as to the status of
the defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent; provided, however, the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the prior written consent of the Company Party
or Holder Party (as the case may be), consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Company Party or Holder Party (as the case may be) of a release from all
liability in respect to such Claim or litigation, and such settlement shall not
include any admission as to fault on the part of the Company Party. For the
avoidance of doubt, the immediately preceding sentence shall apply to Sections
6(a) and 6(b) hereof. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Company Party or
Holder Party (as the case may be) with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Holder Party or Company Party (as the case may be)
under this Section 6, except to the extent that the indemnifying party is
materially and adversely prejudiced in its ability to defend such action.

 



 

 

 

(d)               No Person involved in the sale of Registrable Securities who
is guilty of fraudulent misrepresentation (within the meaning of Section 11(f)
of the 1933 Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

 

(e)                The indemnification required by this Section 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred; provided that the Holder shall promptly reimburse the Company for
all such payments to the extent a court of competent jurisdiction determines
that any Holder Party was not entitled to such payments.

 



 

 

 

(f)                The indemnity and contribution agreements contained herein
shall be in addition to (i) any cause of action or similar right of the Company
Party or Holder Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

Section 7.                Contribution. To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however: (i) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under the fault
standards set forth in Section 6 of this Agreement, (ii) no Person involved in
the sale of Registrable Securities which Person is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) in
connection with such sale shall be entitled to contribution from any Person
involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the applicable sale of such Registrable Securities pursuant to
such Registration Statement. Notwithstanding the provisions of this Section 7,
the Holder shall not be required to contribute, in the aggregate, any amount in
excess of the amount by which the net proceeds actually received by the Holder
from the applicable sale of the Registrable Securities subject to the Claim
exceeds the amount of any damages that the Holder has otherwise been required to
pay, or would otherwise be required to pay under Section 6(b), by reason of such
untrue or alleged untrue statement or omission or alleged omission.

 

Section 8.                Miscellaneous.

 

(a)                Remedies. In the event of a breach by the Company or by the
Holder of any of their respective obligations under this Agreement, the Holder
or the Company, as the case may be, in addition to being entitled to exercise
all rights granted by law and under this Agreement, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. Each of the Company and the Holder agrees that monetary damages would
not provide adequate compensation for any losses incurred by reason of a breach
by it of any of the provisions of this Agreement and hereby further agrees that,
in the event of any action for specific performance in respect of such breach,
it shall not assert or shall waive the defense that a remedy at law would be
adequate.

 

(b)               Compliance. The Holder covenants and agrees that it will
comply with the prospectus delivery requirements of the 1933 Act as applicable
to it or an exemption therefrom in connection with sales of Registrable
Securities pursuant to a Registration Statement.

 

(c)                Piggy-Back Registrations. If, at any time prior to the six
month anniversary of the date of the issuance of the Note, there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to the Holder a written notice of such determination
and, if within fifteen days after the date of the delivery of such notice, the
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities the Holder
requests to be registered; provided, however, that the Company shall not be
required to register any Registrable Securities pursuant to this Section 8(c)
that are the subject of a then effective Registration Statement.

 



 

 

 

(d)               Amendments and Waivers. No provision of this Agreement may be
(i) amended other than by a written instrument signed by both parties hereto or
(ii) waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. Failure of any party to exercise any right
or remedy under this Agreement or otherwise, or delay by a party in exercising
such right or remedy, shall not operate as a waiver thereof.

 

(e)                Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

 

(f)                Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties. The Company may not assign (except by merger) its rights or
obligations hereunder without the prior written consent of the Holder. The
Holder may assign its rights and obligations hereunder to a third party in
connection with the transfer of the Note or the Registrable Securities permitted
under the Purchase Agreement, if the Holder agrees in writing with such
transferee or assignee (as the case may be) to assign all or any portion of such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such transfer or assignment (as the case may be) and the
Company is, within a reasonable time after such transfer or assignment (as the
case may be), furnished with written notice of (a) the name and address of such
transferee or assignee (as the case may be), and (b) the securities with respect
to which such registration rights are being transferred or assigned (as the case
may be). The term “Holder” in this Agreement shall also include all such
transferees and assignees.

 

(g)               Execution and Counterparts. This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 



 

 

 

(h)               Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

 

(i)                 Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(j)                 Headings. The headings in this Agreement are for convenience
only, do not constitute a part of the Agreement and shall not be deemed to limit
or affect any of the provisions hereof.

 

(Signature Pages Follow)

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

KINGOLD JEWELRY, INC.

 

      By:      Name:   Zhihong Jia     Title:  Chairman and CEO

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

Fidelidade – Companhia de Seguros, S.A.

        By:     Name:     Title:         By:     Name:     Title:

 

 

 

 

 

EXHIBIT E

 

 

FORM OF BANK LC

 

FORM BANK LETTER OF CREDIT

 

[NAME OF BANK]

ISSUE DATE: ________

L/C NO.:__________

 

ADVISING BANK: APPLICANT:   Kingold Jewelry, Inc.   15 Huangpu Science and
Technology Park   Jiang’an District   Wuhan, Hubei Province, PRC 430023

 

BENEFICIARY:

 

Fidelidade – Companhia de Seguros, S.A.
c/o Fosun International Limited
No. 2 East Fuxing Road
Shanghai, PRC

 

C/c Isabel Lage – Company Secretary

 

Direção de Assuntos Jurídicos – Legal Affairs Unit

 

Largo do Calhariz 30 - 3º (Edifício Palmela)

 

1249-001 Lisbon

 

Portugal 

AMOUNT: USD__________________
(____________________AND 00/100
UNITED STATES DOLLARS)

  

Date: [____], 2015

 

WE, [NAME OF BANK] (THE “ISSUING BANK”) HEREBY ESTABLISH OUR IRREVOCABLE STANDBY
LETTER OF CREDIT NUMBER_________ (THE “LETTER OF CREDIT”) IN THE AGGREGATE
AMOUNT OF USD________ (______________________ UNITED STATES DOLLARS) IN FAVOR OF
FIDELIDADE – COMPANHIA de SEGUROS, S.A. (THE “BENEFICIARY”) AS HOLDER OF THAT
CERTAIN 6.0% SENIOR SECURED CONVERTIBLE NOTE DUE 2018 (“NOTE”) PURSUANT TO THAT
CERTAIN CONVERTIBLE NOTE PURCHASE AGREEMENT DATED AS OF __________, 2015 BETWEEN
KINGOLD JEWELRY, INC. (THE “APPLICANT”) AND THE BENEFICIARY (AS THE SAME HAS
BEEN AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED, THE “NOTE PURCHASE
AGREEMENT”), FOR THE ACCOUNT OF THE APPLICANT.

 



 

 

 

THIS LETTER OF CREDIT IS AVAILABLE WITH [ISSUING BANK], [INSERT ADDRESS]1
AGAINST THE PRESENTATION OF:

 

1.BENEFICIARY’S SIGNED CERTIFICATE IN THE FORM OF ANNEX “B” (THE “DRAWING
CERTIFICATE”).

 

2.ORIGINAL OF THIS LETTER OF CREDIT AND ANY AMENDMENTS.

 

THIS LETTER OF CREDIT IS SUBJECT TO MULTIPLE DRAWINGS AND IS SUBJECT TO THE
REDUCTION OF THE MAXIMUM AMOUNT DRAWABLE HEREUNDER FROM TIME TO TIME.

 

THIS LETTER OF CREDIT IS VALID THROUGH AND INCLUDING___________ 2(THE
“EXPIRATION DATE”).

 

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY (BUT NOT IN PART) TO ANY
AFFILIATE OF FOSUN INTERNATIONAL LIMITED UPON AT LEAST __ DAYS OF PRIOR WRITTEN
NOTICE, AND BY DELIVERY TO THE ISSUING BANK OF YOUR DULY COMPLETED AND SIGNED
REQUEST FOR TRANSFER IN THE FORM OF ANNEX “A.” UPON SUCH DELIVERY, THE ISSUING
BANK SHALL FORTHWITH TRANSFER THIS STANDBY LETTER OF CREDIT IN FAVOR OF SUCH
TRANSFEREE.

 

IN CASE OF ANY TRANSFER UNDER THIS LETTER OF CREDIT, ANY DRAFT AND/OR REQUIRED
STATEMENT REQUIRED FOR DRAWING HEREUNDER MUST BE EXECUTED BY THE TRANSFEREE.

 

ALL BANKING CHARGES, INCLUDING TRANSFER CHARGES ARE FOR THE ACCOUNT OF THE
APPLICANT.

 

PAYMENT AGAINST CONFORMING DOCUMENTS PROPERLY PRESENTED UNDER THIS LETTER OF
CREDIT PRIOR TO 3:00 P.M. (HONG KONG TIME) ON ANY BANKING DAY ON OR PRIOR TO THE
EXPIRATION DATE SHALL BE MADE IN UNITED STATES DOLLARS, BY WIRE TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS, TO ONE SPECIFIC ACCOUNT SPECIFIED BY THE
BENEFICIARY AT THE TIME OF DRAWING NOT LATER THAN 2:00 P.M. (HONG KONG TIME) ON
THE THIRD SUCCEEDING BANKING DAY.

 

FOR PURPOSES HEREOF, “BANKING DAY” MEANS ANY DAY OTHER THAN SATURDAY OR SUNDAY
OR A DAY ON WHICH COMMERCIAL BANKS ARE REQUIRED OR AUTHORIZED TO BE CLOSED IN
HONG KONG.

 

ANY NOTICE TO THE BENEFICIARY IN CONNECTION WITH THIS LETTER OF CREDIT SHALL BE
IN WRITING AND SHALL BE DELIVERED BY OVERNIGHT COURIER SERVICE, OR BY REGISTERED
MAIL (RETURN RECEIPT REQUESTED), TO BENEFICIARY AT THE ADDRESS STATED
HEREINABOVE OR SUCH OTHER ADDRESS AS MAY BE AMENDED.

 



 



1 A Hong Kong / United States address is required.

2 Not to expire earlier than the expiration date of the Note.



 



 

 

 

ALL CORRESPONDENCE WITH THE ISSUING BANK AND ANY DRAWINGS IN CONNECTION WITH
THIS LETTER OF CREDIT MUST ONLY BE PRESENTED TO [NAME OF BANK] [INSERT ADDRESS]
OR ITS SUCCESSOR.

 

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES 1998,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590 (“ISP98”) AND, TO THE
EXTENT NOT INCONSISTENT THEREWITH, THE UNIFORM COMMERCIAL CODE OF THE STATE OF
NEW YORK.

 

 

 

 

[NAME OF BANK]

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.________________

 

ANNEX “A”

 

REQUEST FOR TRANSFER

 

TO:[NAME OF BANK]

 

RE:[NAME OF BANK] IRREVOCABLE STANDBY LETTER OF CREDIT NO.______

 

THE UNDERSIGNED, A DULY AUTHORIZED OFFICER OF THE BENEFICIARY OF THE
ABOVE-REFERENCED LETTER OF CREDIT (THE “LETTER OF CREDIT”), IRREVOCABLY
INSTRUCTS [NAME OF BANK], AS ISSUER OF THE LETTER OF CREDIT, AS FOLLOWS:

 

1.FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY IRREVOCABLY TRANSFERS THE
LETTER OF CREDIT TO:

 

[NAME OF TRANSFEREE]

 

[ADDRESS]

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY UNDER THE LETTER OF CREDIT

 

2.BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN THE LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE, AND THE TRANSFEREE SHALL FROM THE DATE
OF ISSUING BANK’S ACCEPTANCE OF THIS REQUEST FOR TRANSFER SUCCEED TO ALL RIGHTS
OF THE UNDERSIGNED BENEFICIARY UNDER THE LETTER OF CREDIT, INCLUDING SOLE RIGHTS
RELATING TO ANY AMENDMENTS WHETHER NOW EXISTING OR HEREAFTER MADE. ALL
AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE WITHOUT NECESSITY OR ANY
CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

3.THE LETTER OF CREDIT IS RETURNED HEREWITH, AND, IN ACCORDANCE WITH THE LETTER
OF CREDIT, THE UNDERSIGNED ASKS THAT THIS TRANSFER BE EFFECTIVE AND THAT YOU
ENDORSE THE TRANSFER ON THE REVERSE SIDE THEREOF AND FORWARD THE SAME TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

4.IN SUPPORT OF THE FOREGOING REQUEST FOR A TRANSFER, THE BENEFICIARY HEREBY
REPRESENTS AND WARRANTS TO [NAME OF BANK] FOR THE BENEFIT OF THE APPLICANT THAT
THE TRANSFEREE IS A SUCCESSOR TO THE BENEFICIARY AS THE ADMINISTRATIVE AGENT
UNDER THE CREDIT AGREEMENT (AS THAT TERM IS DEFINED IN THE IRREVOCABLE STANDBY
LETTER OF CREDIT REFERRED TO ABOVE).

 



 

 

 

DATE:     

 

FIDELIDADE – COMPANHIA de SEGUROS, S.A.

 

BY:           Name:     Title:  

 

 

 

 

[NAME OF BANK]

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.______________

 

ANNEX “B”

 

DRAWING CERTIFICATE

 

THE UNDERSIGNED, A DULY AUTHORIZED OFFICER OF FIDELIDADE – COMPANHIA de SEGUROS,
S.A. (THE “BENEFICIARY”), OF THAT CERTAIN IRREVOCABLE LETTER OF CREDIT
NO.____________ DATED _____, (THE “LETTER OF CREDIT”) CERTIFIES AS FOLLOWS TO
[NAME OF BANK] AS ISSUER OF THE LETTER OF CREDIT:

 

1.ALL TERMS DEFINED IN THE LETTER OF CREDIT ARE USED IN THIS CERTIFICATE WITH
THE SAME PROSPECTIVE MEANINGS.

 

2.(A) AN EVENT OF DEFAULT UNDER THE NOTE PURCHASE AGREEMENT (AS DEFINED IN THE
LETTER OF CREDIT) HAS OCCURRED AND IS CONTINUING, (B) THE LETTER OF CREDIT IS
SCHEDULED TO EXPIRE WITHIN 60 DAYS FROM THE DATE HEREOF AND HAS NOT BEEN
EXTENDED OR RENEWED TO THE SATISFACTION OF THE BENEFICIARY OR (C) AS OF THE DATE
HEREOF, [NAME OF BANK] EITHER (I) NO LONGER MEETS THE CRITERIA SET FORTH IN THE
NOTE PURCHASE AGREEMENT.

 

3.THE BENEFICIARY REQUESTS THAT PAYMENT BE MADE AS FOLLOWS:

 

[NAME OF BANK]

ACCOUNT NO. [___________]

ABA # [___________]

  

FIDELIDADE – COMPANHIA de SEGUROS, S.A.         BY:        Name:     Title:  

 



 

 